                       Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 1 of 65

                   1    Philip J. Perry (CA Bar No. 148696)
                        Richard P. Bress (admitted pro hac vice)
                   2    Andrew D. Prins (admitted pro hac vice)
                        LATHAM & WATKINS LLP
                   3
                        555 Eleventh Street NW, Suite 1000
                   4    Washington, DC 20004
                        Tel: (202) 637-2200
                   5    philip.perry@lw.com
                        (additional counsel on signature page)
                   6

                   7

                   8

                   9                          UNITED STATES DISTRICT COURT

              10                            EASTERN DISTRICT OF CALIFORNIA

              11

              12         NATIONAL ASSOCIATION OF WHEAT
                         GROWERS; NATIONAL CORN GROWERS
              13         ASSOCIATION; UNITED STATES
                         DURUM GROWERS ASSOCIATION;
              14         WESTERN PLANT HEALTH
                         ASSOCIATION; MISSOURI FARM
              15         BUREAU; IOWA SOYBEAN                  Civil Action No. 2:17-cv-02401-
                         ASSOCIATION; SOUTH DAKOTA             WBS-EFB
              16         AGRI-BUSINESS ASSOCIATION;
                         NORTH DAKOTA GRAIN GROWERS
              17         ASSOCIATION; MISSOURI CHAMBER         PLAINTIFFS’ COMBINED OPPOSITION
                         OF COMMERCE AND INDUSTRY;             TO DEFENDANT’S CROSS-MOTION FOR
              18         MONSANTO COMPANY; ASSOCIATED          SUMMARY JUDGMENT AND REPLY IN
                         INDUSTRIES OF MISSOURI;               SUPPORT OF PLAINTIFFS’ MOTION
              19         AGRIBUSINESS ASSOCIATION OF           FOR SUMMARY JUDGMENT
                         IOWA; CROPLIFE AMERICA; AND
              20         AGRICULTURAL RETAILERS                Date:         April 20, 2020
                         ASSOCIATION,                          Time:         1:30 p.m.
              21                                               Courtroom:    5
                                                               Trial Date:   Not set.
              22                          Plaintiffs,
                                                               The Honorable William B. Shubb
              23
                         XAVIER BECERRA, IN HIS                Case Filed: Nov. 15, 2017
              24         OFFICIAL CAPACITY AS ATTORNEY
                         GENERAL OF THE STATE OF
              25         CALIFORNIA,
              26
                                          Defendant.
              27

              28

                                                                   PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                          OF PLAINTIFFS’ MOT. FOR S.J.
                       Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 2 of 65

                   1                                TABLE OF CONTENTS

                   2                                                                           Page

                   3    INTRODUCTION AND SUMMARY OF ARGUMENT........................... 1

                   4    ARGUMENT....................................................... 9

                   5    I.    THE OVERWHELMING WEIGHT OF AUTHORITY IS THAT
                              GLYPHOSATE DOES NOT CAUSE CANCER.......................... 9
                   6
                              A.    IARC’s Probable Hazard Conclusion Remains
                   7                An Outlier........................................... 9
                   8          B.    No Recent Developments Undermine the International
                                    Consensus That Glyphosate Does Not Cause Cancer In
                   9                Humans.............................................. 14
              10              C.    The Attorney General’s Attacks on EPA Lack Merit.... 19
                        II.   PLAINTIFFS’ FIRST AMENDMENT CLAIM IS RIPE................ 25
              11
                              A.    Plaintiffs’ Claims Are Constitutionally Ripe........ 26
              12
                              B.    Plaintiffs’ Claims Are Prudentially Ripe............ 37
              13
                        III. THE ATTORNEY GENERAL HAS FAILED TO ESTABLISH THAT
              14             PROPOSITION 65’S WARNING REQUIREMENT CAN BE
                             APPLIED CONSTITUTIONALLY TO GLYPHOSATE................... 38
              15
                              A.    The Third Proposed Warning Would Not Comply With
              16                    Proposition 65...................................... 40
                              B.    The Third Proposed Warning Violates The First
              17
                                    Amendment........................................... 45
              18                    1. The Third Proposed Warning Is Not Eligible For
                                       Review Under Zauderer.......................... 45
              19
                                  2.   The Attorney General Still Fails To Carry the
              20                       State’s Burden Under Central Hudson............ 52
                                       a. The Attorney General Fails To Show That the
              21                       Warning Advances a Substantial Governmental
                                       Interest....................................... 53
              22
                                       b. The Attorney General Fails To Show that the
              23                       Warning Requirement Is Narrowly Tailored....... 56
                        CONCLUSION.....................................................58
              24

              25

              26

              27

              28

                                                                PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                              i CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                OF PLAINTIFFS’ MOT. FOR S.J. SUMMARY
                       Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 3 of 65

                   1                              TABLE OF AUTHORITIES

                   2                                                                         Page(s)

                   3                                       CASES

                   4    Abbott Labs. v. Gardner,
                           387 U.S. 136 (1967) .....................................37, 38
                   5
                        Agency for Int’l Dev. v. All. for Open Soc’y Int’l,
                   6       Inc.,
                           570 U.S. 205 (2013) .........................................28
                   7
                        Am. Beverage Ass’n v. City of S.F.,
                   8       916 F.3d 749 (9th Cir. 2019) ................................45

                   9    Am. Meat Inst. v. U.S. Dep’t of Agric.,
                           760 F.3d 18 (D.C. Cir. 2014) ............................47, 51
              10
                        Amidon v. Student Ass’n of S.U.N.Y.,
              11           508 F.3d 94 (2d Cir. 2007) ..................................51

              12        Babbitt v. United Farm Workers Nat’l Union,
                           442 U.S. 289 (1979) .........................................27
              13
                        Baxter Healthcare Corp. v. Denton,
              14           120 Cal. App. 4th 333 (Cal. App. 2004) ......................28

              15        Cal. Teachers Ass’n v. State Bd. of Educ.,
                           271 F.3d 1141 (9th Cir. 2001) ............................6, 43
              16
                        Cellco P’Ship v. FCC,
              17           357 F.3d 88 (D.C. Cir. 2004) ................................29

              18        Cent. Hudson Gas & Elec. v. Pub. Serv. Comm’n,
                           447 U.S. 557 (1980) ......................................8, 52
              19
                        Consumer Def. Grp. v. Rental Hous. Indus. Members,
              20           137 Cal. App. 4th 1185 (Cal. App. 2006) .................31, 33

              21        CTIA – The Wireless Ass’n v. City of Berkeley,
                           928 F.3d 832 (9th Cir. 2019) ............................38, 48
              22
                        Czyzewski v. Jevic Holding Corp.,
              23           137 S. Ct. 973 (2017) ....................................5, 30

              24        Daubert v. Merrell Dow Pharmaceuticals,
                           509 U.S. 579 (1993) .........................................15
              25
                        Dowhal v. Smithkline Beecham Consumer Healthcare,
              26           32 Cal. 4th 910 (2004) ...............................5, 40, 45

              27        Edenfield v. Fane,
                           507 U.S. 761 (1993) .........................................52
              28

                                                                PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                OF PLAINTIFFS’ MOT. FOR S.J. SUMMARY
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 4 of 65

               1    Envtl. Law Found. v. Beech-Nut Nutrition Corp.,
                      235 Cal. App. 4th 307 (Cal. App. 2015) ......................33
               2
                    FCC v. Fox Television Stations, Inc.,
               3      567 U.S. 239 (2012) .........................................44

               4    Homemakers N. Shore, Inc. v. Bowen,
                      832 F.2d 408 (7th Cir. 1987) ................................19
               5
                    Int’l Dairy Foods Ass’n v. Amestoy,
               6      92 F.3d 67 (2d Cir. 1996) ...................................54

               7    Italian Colors Restaurant v. Becerra,
                      878 F.3d 1165 (9th Cir. 2018) ........................4, 30, 53
               8
                    Johanns v. Livestock Mktg. Ass’n,
               9      544 U.S. 550 (2005) .........................................52

             10     Legislature v. Deukmejian,
                      34 Cal. 3d 658 (1983) ........................................8
             11
                    Libertarian Party of L.A. Cty. v. Bowen,
             12        709 F.3d 867 (9th Cir. 2013) ................................27

             13     People ex rel. Lockyer v. Tri-Union Seafoods, LLC,
                       Nos. CGC–01–402975, CGC–04–432394, 2006 WL 1544384
             14        (Cal. Super. Ct. May 11, 2006) ..............................42

             15     Mangual v. Rotger-Sabat,
                       317 F.3d 45 (1st Cir. 2003) .................................35
             16
                    Meese v. Keene,
             17        481 U.S. 465 (1987) .........................................36

             18     Milavetz, Gallop & Milavetz, P.A. v. United States,
                       559 U.S. 229 (2010) .........................................49
             19
                    Monsanto Co. v. Geertson Seed Farms,
             20        561 U.S. 139 (2010) ......................................5, 29

             21     Nat’l Ass’n of Mfrs. v. SEC,
                       800 F.3d 518 (D.C. Cir. 2015) .......................47, 51, 53
             22
                    Nat’l Elec. Mfrs. Ass’n v. Sorrell,
             23        272 F.3d 104 (2d Cir. 2001) .................................55

             24     Nat’l Inst. of Family & Life Advocates v. Becerra,
                       138 S. Ct. 2361 (2018) ...........................9, 45, 55, 57
             25
                    Office of Sen. Mark Dayton v. Hanson,
             26        550 U.S. 511 (2007) .........................................44

             27     Pac. Gas & Elec. Co. v. Pub. Utils. Comm’n of Cal.,
                       475 U.S. 1 (1986) ........................................7, 49
             28

                                                      iii      PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                  CROSS-MOT. FOR S.J. AND REPLY IN
                                                                SUPP. OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 5 of 65

               1    People v. Canty,
                       32 Cal. 4th 1266 (2004) .....................................55
               2
                    Riley v. Nat’l Fed’n of Blind of N.C., Inc.,
               3      487 U.S. 781 (1988) .....................................44, 57

               4    In re Roundup Prod. Liab. Litig.,
                      385 F. Supp. 3d 1042 (N.D. Cal. 2019) ................3, 23, 24
               5
                    In re Roundup Prods. Liab. Litig.,
               6      390 F. Supp. 3d 1102 (N.D. Cal. 2018) ...................passim

               7    Rubin v. Coors Brewing Co.,
                       514 U.S. 476 (1995) .........................................52
               8
                    Serono Labs., Inc. v. Shalala,
               9      158 F.3d 1313 (D.C. Cir. 1998) ..............................19

             10     Suitum v. Tahoe Reg’l Planning Agency,
                      520 U.S. 725 (1997) .........................................37
             11
                    Susan B. Anthony List v. Driehaus,
             12       573 U.S. 149 (2014) .............................30, 31, 37, 38

             13     TrafficSchool.com, Inc. v. eDriver Inc.,
                      653 F.3d 820 (9th Cir. 2011) ................................37
             14
                    United States v. Students Challenging Regulatory
             15       Agency Procedure,
                      412 U.S. 669 (1973) .........................................29
             16
                    Video Software Dealers Ass’n v. Schwarzenegger,
             17       556 F.3d 950 (9th Cir. 2009) ........................46, 48, 53

             18     Wine & Spirits Retailers, Inc. v. Rhode Island,
                      418 F.3d 36 (1st Cir. 2005) .................................36
             19
                    Wolfson v. Brammer,
             20       616 F.3d 1045 (9th Cir. 2010) ...................26, 30, 31, 32

             21     Zauderer v. Office of Disciplinary Counsel of Supreme
                      Court of Ohio,
             22        471 U.S. 626 (1985) .....................................passim

             23                              STATUTES & REGULATIONS

             24     29 C.F.R. § 1910.1200(g)(8)....................................34

             25     40 C.F.R. § 152.43.............................................20

             26     7 U.S.C. § 136a(e)-(f) ........................................20

             27     Cal. Code Civ. Proc. § 128.5...................................35

             28     Cal. Code Regs. Tit. 11, § 3202(b)......................6, 40, 43

                                                       iv      PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                  CROSS-MOT. FOR S.J. AND REPLY IN
                                                                SUPP. OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 6 of 65

               1    Cal. Code Regs. Tit. 11, § 3203(b).............................31

               2    Cal. Code Regs. Tit. 27, § 25603(a), (b).......................38

               3    Cal. Code Regs. Tit. 27, § 25606(a)............................34

               4    Cal. Code Regs. Tit. 27, § 25701(b)(3)(A)......................27

               5    Cal. Code Regs. Tit. 27, § 25703...............................11

               6    Cal. Code Regs. Tit. 27, § 25705...............................26

               7    Cal. Code Regs. Tit. 27, § 25705(b)(1).........................27

               8    Cal. Code Regs. Tit. 27, § 25721(d)(4).................30, 32, 33

               9    Cal. Health & Safety Code §§ 25249.5-25249.13..................56

             10     Cal. Health & Safety Code § 25249.6.................2, 27, 40, 42

             11     Cal. Health & Safety Code § 25249.7............................27

             12     Cal. Health & Safety Code § 25249.7(b).........................31

             13     Cal. Health & Safety Code § 25249.7(d).........................31

             14     Cal. Health & Safety Code § 25249.7(d)(1), (e)(1)(A)...........35

             15     Cal. Health & Safety Code § 25249.7(h)(2)..................35, 36

             16     Cal. Health & Safety Code § 25249.10...........................26

             17     Cal. Health & Safety Code § 25249.10(b)........................40

             18     Cal. Health & Safety Code § 25249.10(c)....................27, 31

             19                                 OTHER AUTHORITIES

             20     Cause, American Heritage Dictionary of the English
                       Language (3d ed. 2000) ......................................46
             21
                    Merriam-Webster’s Collegiate Dictionary (10th ed.
             22        1993) .......................................................46

             23     Merriam-Webster’s Collegiate Dictionary (10th ed.
                       1997) .......................................................46
             24
                    Webster’s II New College Dictionary (3d ed. 2005)..............46
             25
                    Webster’s Third New International Dictionary
             26        Unabridged (1993) ...........................................46

             27

             28

                                                        v      PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                  CROSS-MOT. FOR S.J. AND REPLY IN
                                                                SUPP. OF PLAINTIFFS’ MOT. FOR S.J.
                       Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 7 of 65

                   1                       INTRODUCTION AND SUMMARY OF ARGUMENT

                   2          Two      years   ago     this    Court     recognized        that   “virtually

                   3    all . . . government agencies and health organizations that have

                   4    reviewed studies on [glyphosate] ha[ve] found there was no evidence

                   5    that it caused cancer.”         Mem. & Order re: Mot. for Prelim. Inj. 14

                   6    (Dkt. No. 75) (“PI Order”).            Yet under Proposition 65, California

                   7    sought to compel Plaintiffs to tell consumers that glyphosate is

                   8    “known to the state to cause cancer” based on the view of one

                   9    nongovernmental health entity in Europe——the International Agency

              10        for Research on Cancer (“IARC”)——that glyphosate “probably” can

              11        cause cancer.      The Court concluded on that record that the warning

              12        would     be   “misleading      at    best”     and    that   it     could    not   be

              13        constitutionally compelled under the First Amendment.                        Id.    And

              14        the Court preliminarily enjoined the Attorney General (and those

              15        in privity with him) from enforcing the Proposition 65 requirement

              16        for glyphosate.

              17              Nothing has changed that warrants a different conclusion

              18        today.    The Attorney General has identified no new material facts:

              19        The Attorney General does not claim that a single regulator or

              20        health agency now agrees with IARC.                   There have also been no

              21        material changes in the law.                 This Court stayed proceedings to

              22        await the Ninth Circuit’s decisions in American Beverage Ass’n v.

              23        City of San Francisco and CTIA – The Wireless Ass’n v. City of

              24        Berkeley.       The Ninth Circuit has issued opinions in both cases,

              25        and nothing in them undermines this Court’s conclusion that the

              26        First Amendment forbids California from compelling Plaintiffs to

              27        convey a controversial and misleading message on the State’s

              28        behalf.        Finally,      there    have    been    no   pertinent      changes   to

                                                                          PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                       CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                 OF PLAINTIFFS’ MOT. FOR S.J.
                       Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 8 of 65

                   1    Proposition 65: The statute still requires a “clear and reasonable

                   2    warning” before “expos[ing] any individual to a chemical known to

                   3    the state to cause cancer.”             Cal. Health & Safety Code § 25249.6.

                   4    And    private      bounty     hunters    can     still    sue    to    enforce    that

                   5    requirement, regardless of the views of California’s Attorney

                   6    General.

                   7           The Attorney General nonetheless insists that this Court

                   8    should reach a different conclusion today.                        The arguments he

                   9    advances have no merit.

              10               1.    The Attorney General argues (at 14-20) that the facts

              11        have changed because in a handful of personal injury cases juries

              12        have concluded that glyphosate caused the plaintiffs’ lymphomas.

              13        But   set    against     the   overwhelming       consensus      of    EPA   and   other

              14        national regulators, a few personal injury verdicts are not a

              15        material development for this case.                 Furthermore, the plaintiffs

              16        in    each   of    those     actions     leaned    heavily       on    IARC’s   outlier

              17        conclusions, and Monsanto was prevented from fully informing the

              18        juries of the worldwide consensus that glyphosate does not cause

              19        cancer.      And, even then, the trial courts found that the science

              20        just barely allowed plaintiffs’ experts to get to a jury or their

              21        claims to survive summary judgment. Judge Chhabria in the Northern

              22        District of California, for example, found that the evidence

              23        “seem[ed]     too    equivocal     to    support     any   firm       conclusion    that

              24        glyphosate causes” lymphoma.               See In re Roundup Prods. Liab.

              25        Litig., 390 F. Supp. 3d 1102, 1108-09 (N.D. Cal. 2018).                         He also

              26        recognized        that   the    plaintiffs        introduced      “complete[]       junk

              27        science” at trial.           Supplemental Declaration of David C. Heering

              28        (Heering Suppl. MSJ Decl.) Ex. B, Trial Tr. of Proceedings at

                                                                         PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                    2 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                OF PLAINTIFFS’ MOT. FOR S.J.
                       Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 9 of 65

                   1    1875:4-14, Hardeman v. Monsanto Co., No. C 16-00525 VC (N.D. Cal.

                   2    Mar. 11, 2019) (“Hardeman Trial Tr.”).                  These personal injury

                   3    cases, all currently pending on appeal, change nothing here.

                   4          The    Attorney    General     also    attempts    to    undermine    EPA’s

                   5    conclusion     that     glyphosate      does    not    cause    cancer.       (He

                   6    conspicuously ignores almost every other international regulator.)

                   7    But EPA’s conclusion is demonstrably better supported than IARC’s.

                   8    EPA considered a much broader range of scientific data, followed

                   9    a much more rigorous and open process, and explicitly considered

              10        and rejected IARC’s contrary conclusions.              And while the Attorney

              11        General continues to argue (at 23-25) that Monsanto has “improperly

              12        influenced EPA’s scientific determination” over the decades, the

              13        facts do not support this conspiracy theory.                   See also In re

              14        Roundup Prod. Liab. Litig., 385 F. Supp. 3d 1042, 1047 (N.D. Cal.

              15        2019) (finding “[plaintiff] did not present evidence that Monsanto

              16        hid evidence from the EPA or, alternatively, that it had managed

              17        to capture the EPA”).        Indeed, in the course of its glyphosate

              18        risk assessment in 2018, EPA reviewed multiple public comments

              19        leveling similar accusations of improper influence.                   See Heering

              20        Suppl. MSJ Decl. Ex. D, Nat. Res. Defense Council, Comments on

              21        Draft Human Health and Ecological Risk Assessment for Glyphosate,

              22        EPA-HQ-OPP-2009-0361-0066,         at    5     (Apr.   30,    2018)    (asserting

              23        “communication and collaboration between Monsanto” and EPA).                  But

              24        EPA expressly noted that the comments submitted to it “did not

              25        result in changes to the agency’s risk assessment.” Heering Suppl.

              26        MSJ Decl. Ex. E, EPA, Response from the Pesticide Re-evaluation

              27        Div. (PRD) to Comments on the Glyphosate Proposed Interim Decision

              28        at 2 (Jan. 16, 2020).

                                                                      PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                 3 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                             OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 10 of 65

                   1        2.     Lacking any material factual developments that could

                   2   change the outcome of this case, the Attorney General once again

                   3   asks this Court to dismiss Plaintiffs’ claims as unripe.                   He

                   4   emphasizes OEHHA’s finalization of a “no significant risk level”

                   5   (NSRL)    for   glyphosate,   which   may   be   used   by   Proposition   65

                   6   defendants to mount an affirmative defense to enforcement actions.

                   7   But this Court previously rejected the very same ripeness argument

                   8   premised on OEHHA’s likely finalization of an NSRL, explaining

                   9   that even assuming Plaintiffs’ “products were tested and found to

              10       contain concentrations of glyphosate below the” NSRL, they would

              11       “still have no reasonable assurance that they would not be subject

              12       to enforcement action.”       PI Order 7.

              13            That holding is equally valid today.         Even if most glyphosate

              14       exposures will be below the NSRL, that will not deter professional

              15       bounty hunters from bringing suits to extract settlements——suits

              16       that may need to be litigated to summary judgment or even trial to

              17       fully establish an NSRL-based defense.             Given the history of

              18       Proposition 65 litigation, and the incentives created by the

              19       statutory scheme, such strike suits are inevitable.                And that

              20       “credible threat of enforcement” by “private citizens [given] a

              21       right of action to sue for damages” more than suffices to establish

              22       that Plaintiffs’ First Amendment claim is justiciable.              Italian

              23       Colors Restaurant v. Becerra, 878 F.3d 1165, 1171-73 (9th Cir.

              24       2018).

              25            Moreover, Plaintiffs will in any event be forced to test their

              26       products to determine whether they fall below the NSRL——testing

              27       that even the Attorney General concedes (at 35) will cost, at

              28       minimum, hundreds of dollars per product. As this Court previously

                                                                  PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                             4 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                         OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 11 of 65

                   1   recognized, that necessary expenditure of money and resources by

                   2   itself confirms that this case is justiciable.                    PI Order 9; see

                   3   also Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 983 (2017)

                   4   (“For standing purposes, a loss of even a small amount of money is

                   5   ordinarily an ‘injury.’”); Monsanto Co. v. Geertson Seed Farms,

                   6   561 U.S. 139, 154-55 (2010).             And this is to say nothing of the

                   7   massive litigation costs involved in defending against bounty

                   8   hunter suits, or the evidence Plaintiffs have produced that they

                   9   will    face    lost   sales     from   retailers      who    will   fear    to    sell

              10       glyphosate products without a Proposition 65 warning.                       In short,

              11       Plaintiffs stand to suffer multiple independent injuries from

              12       Proposition 65’s warning requirement——injuries that militate for

              13       this Court’s immediate review.

              14               3.   On the merits, the Attorney General makes little effort

              15       to argue that either OEHHA’s safe-harbor warnings or the two

              16       alternative warnings he previously proffered can constitutionally

              17       be applied to glyphosate. Instead, the Attorney General now offers

              18       up a third proposed alternative warning.                 But like the last two,

              19       this iteration complies neither with Proposition 65 nor the First

              20       Amendment.

              21               As an initial matter, the third proposed warning would fail

              22       to     comply   with    Proposition      65’s      warning    requirement.          The

              23       California Supreme Court has held unequivocally that the statute

              24       requires a warning stating that the chemical at issue (here,

              25       glyphosate)      is    “‘known    to    the    state   of    California     to    cause

              26       [cancer],’ or words to that effect.”               Dowhal v. Smithkline Beecham

              27       Consumer Healthcare, 32 Cal. 4th 910, 918 (2004).                    This Court has

              28       recognized that the message conveyed by that compelled statement

                                                                          PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                     5 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                 OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 12 of 65

                   1   is that “exposure to glyphosate in fact causes cancer.”                   PI Order

                   2   14 (emphasis added).          The third proposal runs afoul of that

                   3   statutory requirement because “by discussing the EPA’s contrary

                   4   finding that glyphosate does not cause cancer,” it (like the

                   5   Attorney   General’s      prior   efforts)     “appears     to     ‘contradict   or

                   6   obfuscate otherwise acceptable warning language’ in violation of

                   7   [the Attorney General’s own] regulation” interpreting Proposition

                   8   65.    Mem. & Order re: Mot. to Alter or Amend Prelim. Inj. Order 9

                   9   n.7 (Dkt. No. 97) (“Order Denying Mot. to Amend”) (quoting Cal.

              10       Code Regs. Tit. 11 § 3202(b)).           And this problem cannot be fixed

              11       by tinkering further with the warning language: “[A] warning

              12       properly     characterizing       the     debate       as     to     glyphosate’s

              13       carcinogenicity would not comply with Proposition 65 and the

              14       applicable regulations,” because any truthful description of the

              15       science necessarily would contradict the core message required by

              16       Proposition 65.     Id.

              17              The procession of new alternative warnings proffered in this

              18       litigation      itself    militates     against      the    Attorney     General’s

              19       interpretation     of    Proposition     65:    if    the    statute’s    warning

              20       requirement were really as formless and malleable as he suggests,

              21       it would fail to provide the “degree of specificity and clarity”

              22       necessary when “First Amendment freedoms are at stake.”                       Cal.

              23       Teachers Ass’n v. State Bd. of Educ., 271 F.3d 1141, 1150 (9th

              24       Cir.   2001).      To    be   clear,    Plaintiffs     do    not    contend   that

              25       Proposition 65 is, in fact, unconstitutionally vague; we believe

              26       its requirements——as interpreted authoritatively by the California

              27       Supreme Court and the Attorney General’s own regulations——are

              28       clear (and clearly unconstitutional as applied to glyphosate).

                                                                     PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                6 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                            OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 13 of 65

                   1   Rather, the serious constitutional doubts that would be raised by

                   2   a compelled-speech requirement as standardless as the Attorney

                   3   General’s litigation-driven characterization of Proposition 65

                   4   provides       an     additional       reason     to     reject     his   “flexible”

                   5   interpretation of the statute.

                   6         Even     if     the   Attorney        General’s    third     proposed    warning

                   7   complied with Proposition 65, however, it would not comply with

                   8   the First Amendment.              That problem is inescapable because the

                   9   message      conveyed       by    Proposition      65’s     core     statement——that

              10       glyphosate causes cancer——is false or, at a minimum, profoundly

              11       misleading.         PI Order 14.      And the First Amendment flatly forbids

              12       the   government        from     compelling     false     or   misleading      speech,

              13       regardless of whether the government permits the speaker to add

              14       further text (such as that in the third proposal) in an effort to

              15       undo the damage caused by the compelled falsehood. Indeed, forcing

              16       private parties to engage in additional speech responding to IARC’s

              17       outlier views inflicts a further First Amendment harm.                        See Pac.

              18       Gas & Elec. Co. v. Pub. Utils. Comm’n of Cal., 475 U.S. 1, 4, 11-

              19       12, 20-21 (1986) (holding that “the State is not free . . . to

              20       force [a party] to respond to views that others may hold”).

              21               And even if allowing additional language could in theory cure

              22       the First Amendment violation, the third proposed warning’s text

              23       would    not   suffice.          To   the    contrary,    telling    consumers    that

              24       glyphosate is “known” by California to “cause” cancer “because the

              25       International Agency for Research on Cancer has classified it as

              26       a carcinogen, concluding . . . that it is probably carcinogenic to

              27       humans” exacerbates the problem, because it reinforces the message

              28       that glyphosate in fact causes cancer.                  Nor is that constitutional

                                                                          PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                     7 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                 OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 14 of 65

                   1   problem remedied by the third proposal’s brief acknowledgement

                   2   that “EPA has concluded that glyphosate is not likely to be

                   3   carcinogenic to humans.”          As this Court has recognized, this text,

                   4   at most, “conveys the message that there is equal weight of

                   5   authority for and against the proposition that glyphosate causes

                   6   cancer,” which is itself misleading “when the heavy weight of

                   7   evidence in the record is that glyphosate is not known to cause

                   8   cancer.”    Order Denying Mot. to Amend 9.

                   9         Because     the   third     proposed      warning      is    inaccurate     and

              10       misleading, it is ineligible for review under Zauderer v. Office

              11       of Disciplinary Counsel of Supreme Court of Ohio, 471 U.S. 626

              12       (1985), and it cannot survive scrutiny under Central Hudson Gas &

              13       Electric v. Public Service Commission, 447 U.S. 557 (1980). First,

              14       the government has no legitimate interest, much less a substantial

              15       interest,    in   misleading      consumers.        Second,       the   governmental

              16       interest the Attorney General now invokes——informing consumers

              17       whenever one of a handful of entities (including IARC) determines

              18       that a substance may cause cancer at a level that may be beyond

              19       any relevant human exposure——is not in fact the interest underlying

              20       the   statute’s    notice     requirement.            The   voters      who   enacted

              21       Proposition 65 were told that the purpose of the law would be to

              22       require     “businesses      to    warn      people     before      knowingly     and

              23       intentionally     exposing      them   to    chemicals      that    cause     cancer.”

              24       Zuckerman Cross-MSJ Decl. Ex. WW (Dkt. No. 138-23) (Ballot Summary

              25       at 52 (emphasis added)).1         Third, even if it were in actuality the

              26

              27       1 See Legislature v. Deukmejian, 34 Cal. 3d 658, 673 n.14 (1983)
                       (noting that courts look to the “[b]allot summaries and arguments”
              28       to determine voters’ intent).
                                                                        PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                   8 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                               OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 15 of 65

                   1   interest the statute was meant to advance, this new, nebulous

                   2   interest the Attorney General articulates is not a substantial

                   3   governmental interest that can justify compelled speech under

                   4   Central Hudson.        While consumers certainly have a substantial

                   5   interest in being told about products that actually cause cancer,

                   6   and perhaps about products that likely cause cancer, that cannot

                   7   justify the warning here, since even IARC did not conclude that

                   8   glyphosate can cause cancer in humans under realistic exposure

                   9   conditions——and the worldwide consensus is that glyphosate does

              10       not present a cancer risk to humans.        Finally, to the extent the

              11       State has any legitimate interest in informing consumers about

              12       IARC’s probable “hazard” finding, the Attorney General fails to

              13       explain why the State could not advance that interest, without

              14       burdening private speech, by providing consumers that information

              15       itself.     See Nat’l Inst. of Family & Life Advocates v. Becerra,

              16       138 S. Ct. 2361, 2376 (2018) (“NIFLA”) (holding disclosure law

              17       unconstitutional in part because California “could inform [its

              18       citizens] itself with a public-information campaign”).

              19                                        ARGUMENT
              20       I.   THE OVERWHELMING WEIGHT OF AUTHORITY IS THAT GLYPHOSATE DOES
                            NOT CAUSE CANCER
              21
                            A.     IARC’s Probable Hazard Conclusion Remains An Outlier
              22

              23            Throughout this litigation one thing has remained crystal

              24       clear: the weight of global authority overwhelmingly reflects that

              25       glyphosate does not cause cancer.      As this Court noted, aside from

              26       IARC,     “virtually   all   other   government   agencies     and   health

              27       organizations that have reviewed studies on the chemical ha[ve]

              28       found there was no evidence that it caused cancer.”           PI Order 14.

                                                                  PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                             9 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                         OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 16 of 65

                   1   That was true in 2018, and it is equally true today.                      Most notably,

                   2   “EPA    has    reviewed     studies       regarding      the     carcinogenicity        of

                   3   glyphosate multiple times and has determined each time that there

                   4   was no or insufficient evidence that glyphosate causes cancer.”

                   5   Id.    at   15-16.       EPA    has   explicitly       rejected     IARC’s     contrary

                   6   conclusion, found the claim that glyphosate is carcinogenic to be

                   7   “false and misleading,” and cautioned that including a cancer

                   8   warning on the labeling of glyphosate products would render the

                   9   products unlawfully “misbranded.”                  See Heering MSJ Decl. Ex. E

              10       (Dkt. No. 117-9).         Indeed, just last month, after spending years

              11       “thoroughly evaluat[ing] potential human health risk associated

              12       with exposure to glyphosate,” EPA conclusively reaffirmed that

              13       “there are no risks to human health from the current registered

              14       uses   of     glyphosate    and    that    glyphosate       is    not     likely   to   be

              15       carcinogenic to humans.”              Heering Suppl. MSJ Decl. Ex. F, EPA,

              16       Glyphosate: Interim Registration Review Decision Case No. 0178 at

              17       10 (Jan. 2020).

              18              And regulators worldwide continue to agree with EPA. “Several

              19       international        agencies     have    likewise      concluded       that   there    is

              20       insufficient evidence that glyphosate causes cancer, including the

              21       European Commission’s Health and Consumer Protection Directorate-

              22       General,      multiple     divisions      of    the   World      Health    Organization

              23       besides the IARC, and Germany’s lead consumer health and safety

              24       regulator.”      PI Order 16.         The Attorney General does not dispute

              25       that expert regulators in Canada, Australia, New Zealand, Japan,

              26       South Korea, and even California’s OEHHA2 have also concluded that

              27
                       2The Attorney General suggests (at 13) that during the NSRL process
              28       OEHHA changed its earlier stance and now agrees with IARC’s
                       carcinogenicity conclusions. Not so. OEHHA’s Final Statement of
                                                                            PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                      10 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                   OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 17 of 65

                   1   glyphosate is not carcinogenic.       See Pls.’ MSJ at 37-38 (Dkt. No.

                   2   117-1); see also Def.’s Resp. to Pls.’ Statement of Undisputed

                   3   Facts ¶¶ 16-17, 25-29 (Dkt. No. 125-2) (registering no substantive

                   4   dispute or objection to these entities’ findings).               Just as in

                   5   2018, the “heavy weight of evidence in the record [is] that

                   6   glyphosate is not in fact known to cause cancer.”              PI Order 17;

                   7   Order Denying Mot. to Amend 9 (same).3

                   8        The   Attorney   General   mostly     ignores    this     international

                   9   consensus, and instead claims (at 12-20) that “an accumulation of

              10       evidence   has   bolstered   IARC’s    classification     of   glyphosate’s

              11

              12       Reasons noted IARC’s “finding of sufficient evidence of
                       carcinogenicity in experimental animals,” without endorsing the
              13       correctness of those findings. See Zuckerman Cross-MSJ Decl. Ex.
                       O at 4 (Dkt. No. 135-2).     Indeed, OEHHA steadfastly refused to
              14       opine on the validity of “IARC’s scientific conclusions,” instead
                       finding that comments addressed to those issues were “not directed
              15       to the subject of this rulemaking.” Id. at 2-3. OEHHA did “agree”
                       with IARC that two mouse studies showed increased incidences of
              16       tumors that were “treatment-related,” but OEHHA did not weigh these
                       studies against others to reach a broader conclusion on
              17       carcinogenicity. Id. at 19-20. The only action OEHHA took——as
                       required under Proposition 65——was to set the NSRL at a level
              18       supposedly based on “evidence . . . of comparable scientific
                       validity to the evidence . . . which form the scientific basis for
              19       listing the chemical as known to the state to cause cancer” based
                       on “the most sensitive study deemed to be of sufficient quality.”
              20       27 Cal. Code Regs. § 25703.
              21       3 In his Response to Plaintiffs’ Statement of Undisputed Facts
                       (Dkt. No. 125-2 ¶ 19), the Attorney General takes issue with
              22       Plaintiffs’ reliance on the World Health Organization Guidelines
                       for Drinking-Water Quality for the view that “glyphosate presents
              23       no evidence of carcinogenicity.” But while those Guidelines did
                       not reach an express conclusion on glyphosate’s potential
              24       carcinogenicity, the Guidelines did review multiple mouse studies
                       concerning long-term exposure and carcinogenicity, found “no
              25       effect on survival,” and discounted one study reflecting a
                       potential “carcinogenic effect in rats” “in light of the absence
              26       of an effect at much higher dose levels in the more recent 2-year
                       study in rats.” Heering MSJ Decl. Ex. S (Dkt. No. 117-23) (WHO,
              27       WHO/SDE/WSH/03.04/97, Glyphosate and AMPA in Drinking water:
                       Background Document for Development of WHO Guidelines for
              28       Drinking-Water Quality at 5-6 (rev. June 2005)).
                                                                   PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                             11 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                          OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 18 of 65

                   1   carcinogenicity.”      But   “additional     support     for   the   IARC

                   2   determination does not change the fact that the overwhelming

                   3   majority of agencies that . . . have examined glyphosate have

                   4   determined it is not a cancer risk.”      Order Denying Mot. to Amend

                   5   5.   And, in fact, the recent accumulation of evidence shows even

                   6   more strongly that IARC was wrong.

                   7        Many regulators, including EPA and the national regulators in

                   8   Canada, Australia, and New Zealand, have directly addressed IARC’s

                   9   glyphosate findings and concluded that they are wrong, or, at best,

              10       unpersuasive.   EPA, for instance, explained just last year why

              11       IARC’s process was deficient and why EPA was standing by its non-

              12       carcinogenicity conclusion.     See Heering MSJ Decl. Ex. WW at 7

              13       (Dkt. No. 117-54).   As EPA explained, its own “cancer evaluation

              14       is more robust than IARC’s evaluation.”     Id.   IARC “only considers

              15       data that have been published or accepted for publication in the

              16       openly available scientific literature,” but EPA considered much

              17       more information when it evaluated glyphosate.         Id.; see also id.

              18       (“IARC only considered 8 animal carcinogenicity studies while

              19       [EPA] used 15 acceptable carcinogenicity studies . . . .”).4          And

              20       some of the studies IARC did consider “were not appropriate for

              21       4 This artificial, self-imposed limitation severely compromises
              22       IARC’s conclusions. For example, IARC had access to data from the
                       2017 AHS study——sponsored by the U.S. National Institutes of
              23       Health, National Cancer Institute, and the National Institute of
                       Environmental Health Science——that analyzed health effects in over
              24       54,000 pesticide applicators over the course of three decades and
              25       confirmed there is “no evidence of an association between
                       glyphosate use and risk of any” cancer. See Heering MSJ Decl. Ex.
              26       AA (Dkt. No. 117-32).       Yet IARC’s artificial, self-imposed
                       restrictions prevented it from considering that data, because the
              27       study was still two years away from publication. Of course, the
                       fact that the data underlying this gold-standard study was not yet
              28       published does not make it irrelevant.
                                                                PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                          12 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                       OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 19 of 65

                   1   determining       the    human    carcinogenic     potential     of    glyphosate”

                   2   because    they     were    conducted     in   “non-mammalian    species    (i.e.,

                   3   worms,     fish,     reptiles,      and   plants)”    where     results    do    not

                   4   extrapolate to humans.            Id.

                   5         Not only was it more robust, EPA’s glyphosate review was also

                   6   “more transparent” than IARC’s.                Id. at 8.   EPA’s finding went

                   7   through “external peer review” and was subject to public comments.

                   8   Id.   And EPA “responded to [the external peer review] report,

                   9   addressed [specific] recommendations, and made revisions to its

              10       cancer    assessment       that    were   transparent   and    provided     to   the

              11       public.”    Id.     In contrast, IARC’s process was completely closed-

              12       door: it was “not accessible to the public”; IARC’s “deliberations

              13       are closed,” “its process does not allow for public comments,” and

              14       its “reports are final without an external peer review.”                   Id.

              15             Canada’s Pest Management Regulatory Agency also expressly

              16       rejected IARC’s conclusion.             See Heering MSJ Decl. Ex. NN. app. I

              17       at 18-24 (Dkt. No. 117-45).               Just like EPA, Canada “assessed a

              18       much larger and more relevant body of scientific information than

              19       was considered by IARC,” id. at 18, including significant and

              20       “detailed information” that IARC lacked, id. at 21.                   And others in

              21       the   broader      global    community     have   similarly     rejected    IARC’s

              22       conclusion.        See   Heering MSJ Decl. Ex. PP at 8-9 (Dkt. No. 117-

              23       47) (Australia’s Pesticides and Veterinary Medicines Authority

              24       “chose to consider glyphosate for reconsideration following the

              25       publication of the IARC Monograph,” but retained its conclusion

              26       that “the scientific weight-of-evidence indicates that: exposure

              27       to glyphosate does not pose a carcinogenic or genotoxic risk to

              28       humans”); Heering MSJ Decl. Ex. QQ at 2, 16 (Dkt. No. 117-48) (New

                                                                        PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                  13 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                               OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 20 of 65

                   1   Zealand EPA “review[ed] the basis on which [IARC] classified

                   2   [glyphosate] as a probable human carcinogen,” and concluded that

                   3   “based      on    a    weight     of   evidence    approach . . . glyphosate      is

                   4   unlikely to be genotoxic or carcinogenic to humans”).

                   5          B.        No Recent Developments Undermine the International
                                        Consensus That Glyphosate Does Not Cause Cancer In
                   6                    Humans
                   7          Unable to identify a single national regulator that shares

                   8   IARC’s view that glyphosate is a probable carcinogen, the Attorney

                   9   General instead claims that a handful of personal injury verdicts

              10       (all of which are currently on appeal), a letter written by an

              11       expert for tort plaintiffs, and a single new scientific article

              12       reinforce IARC’s finding.              None of these developments provides the

              13       Attorney General material support.

              14              1.   Jury verdicts in personal injury cases should have little

              15       weight in the face of the overwhelming contrary consensus by expert

              16       regulators who have intensively studied the issue.                        But in any

              17       event, a closer look demonstrates that those personal injury

              18       verdicts, even taken on their own terms, fail to undermine the

              19       international consensus.

              20              In    the       federal     multidistrict      litigation,     Hardeman    v.

              21       Monsanto, No. 16-cv-0525-VC (N.D. Cal.), plaintiffs are claiming

              22       that Monsanto’s glyphosate-based herbicides caused Non-Hodgkin

              23       Lymphoma (NHL).           At the pre-trial phase the parties disputed both

              24       general causation (whether glyphosate is capable of causing NHL at

              25       all)   and       specific    causation       (whether     exposure   to   Monsanto’s

              26       glyphosate-based products caused plaintiffs’ NHL).                        See In re

              27       Roundup, 390 F. Supp. 3d at 1110.                    Monsanto moved to exclude

              28       plaintiffs’           proffered    experts    on   both    issues,   arguing   their

                                                                          PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                    14 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                 OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 21 of 65

                   1   testimony fell short of the minimum standards for admission of

                   2   expert testimony under Federal Rule of Evidence 702 and Daubert v.

                   3   Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

                   4           Judge    Chhabria   explained          that    throughout        the      Hardeman

                   5   litigation plaintiffs “heav[il]y reli[ed] on IARC’s classification

                   6   of glyphosate” and “put forward some expert opinions that largely

                   7   parrot IARC’s analysis and conclusions.”                     See In re Roundup, 390

                   8   F. Supp. 3d at 1113; see also Heering Suppl. MSJ Decl. Exs. A & C,

                   9   Trial    Tr.    of   Proceedings       at    358-59,    2015:15-20,       Hardeman      v.

              10       Monsanto Co., No. 16-cv-00525 VC (2019).                      But, he warned, even

              11       IARC recognizes that its conclusion is a “first step” in an overall

              12       public    health     assessment,       designed       only    to    “identify       cancer

              13       hazards even when risks are very low at current exposure levels.”

              14       See In re Roundup, 390 F. Supp. 3d at 1114 (emphasis added).

              15       IARC’s     “hazard”     determination          does    not     involve      the    second

              16       necessary       step——an    actual          “risk   assessment,”       which       gauges

              17       potential carcinogenic effects from realistic levels of human

              18       exposure——an assessment that IARC left to “other public health

              19       entities.”       Id. at 1108.      At the general causation stage, Judge

              20       Chhabria concluded that “[t]he evidence, viewed in its totality,

              21       seem[ed]       too   equivocal    to    support       any    firm   conclusion        that

              22       glyphosate causes NHL” and that “evidence of a causal link between

              23       glyphosate exposure and NHL in the human population seems rather

              24       weak.”     Id. at 1108-09.       Judge Chhabria nonetheless permitted the

              25       plaintiffs’ experts to testify, but only because in his view the

              26       Ninth     Circuit’s     Daubert    precedent          requires      “more      room    for

              27       deference to experts in close cases than might be appropriate in

              28       some other Circuits.”         Id. at 1113.

                                                                           PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                     15 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                  OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 22 of 65

                   1        The ensuing jury verdict reflects only that very particular

                   2   presentation of the science at trial.            Although Judge Chhabria

                   3   properly excluded IARC’s Monograph, he permitted the plaintiffs to

                   4   introduce the fact of IARC’s glyphosate classification.                   See

                   5   Heering Suppl. MSJ Decl. Ex. G, Pretrial Order No. 81 at 1, In re

                   6   Roundup Prods. Liab. Litig., No. 16-md-02741-VC (N.D. Cal. Feb.

                   7   18, 2019).   And while he permitted Monsanto to advise the jury of

                   8   EPA’s   contrary    conclusion,   he    excluded    as    “cumulative”    all

                   9   findings of foreign regulators that glyphosate is non-carcinogenic

              10       (id.; Ex. H, Pretrial Order No. 159 at 1, In re Roundup Prods.

              11       Liab. Litig., No. 16-md-02741-VC (N.D. Cal. July 12, 2019)), thus

              12       obscuring from the jury the overwhelming regulatory consensus

              13       supporting glyphosate’s safety.        The trial was further impacted by

              14       the plaintiffs’ introduction of           testimony that Judge Chhabria

              15       acknowledged was “complete[] junk science.”              Heering Suppl. MSJ

              16       Decl. Ex. B, Hardeman Trial Tr. 1875:4-14.           He later reprimanded

              17       plaintiffs, and indicated that if he “understood the lack of basis

              18       for that testimony, [he] would have excluded it.”           Id.   Monsanto’s

              19       appeal is pending, but regardless of its outcome, the jury verdict

              20       in that case provides the Attorney General no meaningful support.

              21            The two state court verdicts the Attorney General identifies

              22       (at 15-17, 19) are no more helpful.          In Johnson v. Monsanto, for

              23       example,   only    one   expert——Dr.   Nabhan——claimed     that   glyphosate

              24       caused the plaintiff’s NHL.        That same expert was excluded on

              25       Daubert grounds by Judge Chhabria at the Hardeman general causation

              26       stage because the doctor “all but admitted that he reached his

              27       conclusion regarding glyphosate upon reading the IARC report, and

              28       that contrary new evidence was unlikely to shake his faith in

                                                                    PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                              16 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                           OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 23 of 65

                   1   IARC's conclusion.”            In re Roundup, 390 F. Supp. 3d at 1148.                    Dr.

                   2   Nabhan also appeared in the second state court case, Pilliod v.

                   3   Monsanto, but in that case he expressly admitted “that reasonable

                   4   people can disagree on whether glyphosate causes NHL.”                           Zuckerman

                   5   Cross-MSJ Ex. OO at 19 (Dkt. No. 138-15).

                   6         Again, to be clear, these few jury verdicts are entirely

                   7   irrelevant    to       the   questions      before       this   Court.      Despite       the

                   8   Attorney General’s suggestions to the contrary, a personal injury

                   9   verdict could not possibly render a Proposition 65 warning purely

              10       factual    and     uncontroversial           given       the    consensus       of   expert

              11       regulators worldwide that glyphosate does not cause cancer.                               But

              12       even if the verdicts were somehow relevant, the particular and

              13       limited    presentation           of    evidence    to    which    the    juries     in   the

              14       personal injury cases were exposed would fatally undermine any

              15       reliance on them.

              16             2.    The Attorney General next argues (at 11) that IARC’s

              17       conclusions are bolstered by a letter in which, he asserts, “94

              18       scientists concluded that [the European Food Safety Authority’s

              19       (EFSA)]     analysis         of        glyphosate     [finding       no     evidence       of

              20       carcinogenicity] contained serious flaws.”                        In fact, this letter

              21       was drafted by a single individual, Christopher Portier, who was

              22       at   the   time    a    paid      plaintiffs’       consultant      in    the   glyphosate

              23       personal injury litigation.                 Portier solicited the other letter

              24       signatories without disclosing to them his financial stake in the

              25       issue.5    And even putting aside this blatant conflict of interest,

              26
                       5 See Heering Suppl. MSJ Decl. Ex. I, Portier Dep. 69:11-15,
              27       Hardeman v. Monsanto, No. 16-md-02741-VC (N.D. Cal. Sept. 5, 2017)
                       (Portier admitting he asked signatories to join his letter); id.
              28       at 72:1-72:14 (Portier admitting he did not disclose to signatories
                       that he was a paid plaintiffs’ consultant); id. at 84:1-8(Portier
                                                                           PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                     17 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                  OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 24 of 65

                   1   EFSA ultimately reviewed and rejected all of Portier’s arguments.

                   2   Heering Suppl. MSJ Ex. J at 12, EFSA Letter to Prof. Christopher

                   3   J. Portier, Subject:   Open Letter;    Review of the Carcinogenicity

                   4   of Glyphosate by EFSA and BfR (Jan. 13, 2016) (“EFSA considers

                   5   that the arguments brought forward in the open letter do not have

                   6   an impact on the EFSA conclusion on glyphosate.           The arguments

                   7   expressed in the open letter reflect a misunderstanding of the

                   8   evidence used for the EFSA evaluation.”)]

                   9        The only other evidence the Attorney General claims supports

              10       IARC’s conclusion (at 14) is a recently published meta-analysis

              11       (Zhang et al.) finding a link “between exposures to [glyphosate-

              12       based herbicides] and increased risk for NHL.”6          EPA thoroughly

              13       evaluated and rejected this meta-analysis as part of its recent

              14       glyphosate registration review.     See Heering Suppl. MSJ Decl. Ex.

              15       K, EPA, Glyphosate: Epidemiology Review of Zhang et al. (2019) and

              16       Leon et al. (2019) Publications for Response to Comments on the

              17       Proposed Interim Decision (Jan. 6, 2020).       As EPA explained, the

              18       meta-analysis unjustifiably started with a hypothesis that “the

              19       highest exposures to glyphosate based herbicides . . . will lead

              20       to increased risk of NHL in humans.” Id. at 2; id. at 7 (concluding

              21       that there was “little justification” for this hypothesis).           EPA

              22       also found numerous “methodological and logical flaws” in the meta-

              23

              24       admitting that “[d]uring the entire period of time in which [he]
                       had conversations with U.S. and European regulators about
              25       glyphosate, [he was] a paid consultant for plaintiffs’ counsel in”
                       personal injury litigation).
              26
                       6 Citing Zuckerman Cross-MSJ Decl. Ex. CC at 186 (purporting to
              27       attach Zhang, L. et al., Exposure to glyphosate-based herbicides
                       and risk for non-Hodgkin lymphoma: A meta-analysis and supporting
              28       evidence, 781 Mutation Research-Reviews 186 (Feb. 5, 2019)).
                                                                PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                          18 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                       OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 25 of 65

                   1   analysis.       Id.    at     5.      And   ultimately,    Zhang     et    al.    merely

                   2   “summarized      and     re-interpreted”           older   data     that     had      all

                   3   “previously been considered by EPA” as part of its conclusion that

                   4   glyphosate is not likely to be carcinogenic to humans.                      Id. at 3.

                   5         C.      The Attorney General’s Attacks on EPA Lack Merit

                   6         The Attorney General (at 20) next tries to cast doubt on EPA’s
                   7   repeated non-carcinogenic conclusions about glyphosate.                          That is
                   8   likely because he realizes that the conclusions of EPA, as an
                   9   “authoritative         body        under    Proposition     65”     (at     77),      are
              10       particularly destructive to his case.                But the Attorney General’s
              11       efforts to discredit EPA are meritless.
              12             The Attorney General first points (at 20-21) to deliberative
              13       documents suggesting that some small minority of EPA staff believed
              14       glyphosate was at least possibly carcinogenic.                    But “the fact that
              15       people in the chain of command have expressed divergent views does
              16       not   diminish    the       effect     of    the   agency’s   resolution         of   [a]
              17       dispute[].”     Homemakers N. Shore, Inc. v. Bowen, 832 F.2d 408, 413
              18       (7th Cir. 1987).         An expert agency’s views are reflected in the
              19       actions of “the decisionmaker authorized to speak on behalf of the
              20       agency.”      See Serono Labs., Inc. v. Shalala, 158 F.3d 1313, 1320-
              21       21    (D.C.     Cir.     1998)        (rejecting     relevance       of    “memoranda
              22       indicat[ing] there was some disagreement among FDA chemists as to”
              23       technical question about “active ingredients” in a drug).                        And far
              24       from undermining the agency’s final determination, debates among
              25       staff holding differing views during the deliberative process
              26       reinforce the transparent and comprehensive nature of                              EPA’s
              27       consideration of the issue.                 Notably, moreover, EPA has reached
              28       the same ultimate conclusions about glyphosate going back five
                                                                           PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                     19 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                  OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 26 of 65

                   1   presidential administrations. See Heering MSJ Decl. Ex. N (Dkt.

                   2   No. 117-18) (EPA R.E.D. Facts – Glyphosate (Sept. 1993)).

                   3         Next,     the   Attorney    General     contends    (at   22)    that    EPA

                   4   considered different data points than IARC: specifically, that (1)

                   5   EPA relied “mostly on unpublished studies,” while IARC “relied

                   6   mostly on published, peer-reviewed studies”; (2) “EPA focused on

                   7   studies of pure glyphosate, while IARC” considered glyphosate-

                   8   based products; and (3) “EPA focused on data for lower exposures

                   9   typical of dietary exposures . . . while IARC did not limit its

              10       focus to those scenarios.” These contentions do nothing to advance

              11       the Attorney General’s position.

              12             The first allegation is misleading.             EPA had access to all of

              13       IARC’s data, and more.           See supra at 12-13 & n.4.          IARC’s more

              14       limited data-set should, if anything, undermine its conclusion.

              15       See Heering MSJ Decl. Ex. WW at 7 (Dkt. No. 117-54) (EPA explaining

              16       why this makes its evaluations “more robust” than IARC’s).

              17             Second,    EPA’s     evaluations   of    pure    glyphosate     make   EPA’s

              18       findings more relevant to this case than IARC’s.                As OEHHA itself

              19       explains:     “The Proposition 65 warning requirement applies only to

              20       chemicals listed for causing cancer or reproductive toxicity.                   In

              21       this case, the substance listed as causing cancer is glyphosate,

              22       not commercial formulations of glyphosate.”               See Final Statement

              23       of   Reasons,    No   Significant    Risk     Level:   Glyphosate,     Zuckerman

              24       Cross-MSJ Decl. Ex. O at 13 (Dkt. No. 135-2) (emphasis added).

              25       (Moreover, EPA approves the formulated product when registering a

              26       pesticide. See, e.g., 7 U.S.C. § 136a(e)-(f); 40 C.F.R. § 152.43.)

              27             Third, it is true that IARC evaluated carcinogenicity under

              28       heightened      exposure    scenarios——ones      that     humans    will     never

                                                                      PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                20 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                             OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 27 of 65

                   1   actually face.7       But this again undermines rather than advances

                   2   the Attorney General’s position.           A Proposition 65 warning must

                   3   state that “glyphosate is known to cause cancer.”                Consumers will

                   4   interpret that to mean that glyphosate causes cancer in the real

                   5   world,   not   that    glyphosate   may     only    be   carcinogenic       under

                   6   unrealistically extreme exposure scenarios.                 See PI Order 14

                   7   (“[T]he most obvious reading of the Proposition 65 cancer warning

                   8   is that exposure to glyphosate in fact causes cancer.”).                 And this

                   9   likely interpretation is directly contradicted by EPA’s conclusion

              10       that “there are no risks to human health” for real-world glyphosate

              11       exposures.      Heering    Suppl.    MSJ    Decl.    Ex.    F,    EPA    Interim

              12       Registration Review Decision at 10; see also id. at 9 (“The

              13       agency . . . concluded      that    there    are    no     residential,         non-

              14       occupational   bystander,     aggregate,     or     occupational        risks    of

              15       concern.”).

              16

              17
                       7 For example, IARC evaluated a mouse study in which mice were fed
              18       glyphosate of 98.6% purity, which (according to IARC) only resulted
                       in statistically significant effects at a dose of 1,000
              19       milligram/kg of body weight per day. See Heering MSJ Decl. Ex. W
                       at 353 (Dkt. No. 117-27) (112 Int’l Agency for Research on Cancer
              20       (IARC), WHO, Some Organophosphate Insecticides and Herbicides,
                       IARC Monographs (2017)). That is many orders of magnitude above
              21       California’s NSRL.   Compare id., with Zuckerman Cross-MSJ Decl.
                       Ex. O at 1 (Dkt. No. 135-2) (Final Statement of Reasons, No
              22       Significant Risk Level: Glyphosate). And even the import of that
                       mouse study is subject to serious doubt: In 2006 the WHO and the
              23       Food and Agriculture Organization of the UN reviewed that study
                       and concluded that “[o]wing to the lack of a dose–response
              24       relationship, the lack of statistical significance and the fact
                       that the incidences recorded in this study fell within the
              25       historical ranges for controls, these changes are not considered
                       to be caused by administration of glyphosate,” and that the
              26       “administration of glyphosate to CD-1 mice for 104 weeks produced
                       no signs of carcinogenic potential at any dose.” Heering MSJ Decl.
              27       Ex. BBB (Dkt. No. 117-59) (Int’l Programme on Chem. Safety, WHO,
                       Pesticide Residues in Food – 2004: Toxicology Evaluations at 122
              28       (2006)); Pls.’ SUF ¶ 57 (Dkt. No. 117-2).
                                                                   PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                             21 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                          OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 28 of 65

                   1        The Attorney General also claims (at 23-24) that “EPA failed

                   2   to follow its own guidelines in determining that glyphosate is not

                   3   a carcinogen.”    The Attorney General is copying these talking

                   4   points directly from Christopher Portier and Charles Benbrook,

                   5   both paid plaintiffs’ experts in the glyphosate litigation.8          And

                   6   EPA expressly addressed each of these criticisms. In one instance,

                   7   EPA addressed the issue as early as the 1980s.9          And as to the

                   8   Attorney General’s additional assertion (at 24) that EPA’s Science

                   9
                       8 See Def.’s Cross-MSJ 23-24 & nn.69-71, 73 (relying on Portier’s
              10       trial testimony and an article authored by Benbrook).
              11       9 EPA has been aware of concerns with the laboratory that performed
                       the Reyna and Gordon (1973) study since the 1980s, and in light of
              12       that history, analyzed that study as only one among six mouse
                       studies considered in its weight-of-evidence analysis.      Compare
              13       Zuckerman Cross-MSJ Decl. Ex. RR at 1784:8-1787:18 (Dkt. No. 138-
                       18) (Portier discussing EPA’s knowledge dating back to the 1980s),
              14       with Heering MSJ Decl. Ex. SS at 85 (Dkt. No. 117-50) (2017 EPA
                       paper weighing this mouse study among others). EPA also expressly
              15       refuted the criticism (Def.’s Cross-MSJ 23) of the agency’s
                       “statistical determinations” by explaining why its statistical
              16       approach was valid. Compare Zuckerman Cross-MSJ Decl. Ex. RR at
                       1788:4-1806:9 (Dkt. No. 138-18) (Portier discussing criticisms of
              17       EPA’s statistical determinations), with Heering Suppl. MSJ Decl.
                       Ex. L, EPA, Response to the Final Report of the Federal
              18       Insecticide, Fungicide, and Rodenticide Act Scientific Advisory
                       Panel (FIFRA SAP) on the Evaluation of the Human Carcinogenic
              19       Potential of Glyphosate 7-8 (Dec. 12, 2017) (addressing and
                       rejecting   criticisms    of  EPA’s   “statistical   analyses   and
              20       interpretation of . . . results”).        EPA similarly addressed
                       Portier’s criticism (Def.’s Cross-MSJ 23) that it should have
              21       included a particular study that was contaminated by “a leukemia
                       virus in the [mouse] colony.” Compare Zuckerman Cross-MSJ Decl.
              22       Ex. RR at 1807:20-1814:11 (Dkt. No. 138-18)(Portier arguing that
                       the contaminated data should have been included in EPA’s analysis),
              23       with Heering MSJ Decl. Ex. SS at 70 (Dkt. No. 117-50) (EPA
                       explaining that the study was not included “due to the presence of
              24       a viral infection within the colony, which confounded the
                       interpretation of the study findings.”).       Finally, Benbrook’s
              25       criticism (Def.’s Cross-MSJ 24) that “EPA relied on a large number
                       of studies on bacteria,” “all of which were negative,” makes no
              26       sense: Neither Benbrook, nor the Attorney General, argues that
                       those studies were in some way invalid, so their criticism simply
              27       amounts to a demand to ignore available scientific data (which is
                       the same thing the Attorney General repeatedly criticizes EPA for
              28       (e.g., at 23-24)).
                                                                PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                          22 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                       OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 29 of 65

                   1   Advisory Panel concluded that “the EPA evaluation does not appear

                   2   to follow the EPA 2005 cancer guidelines,” EPA issued a detailed

                   3   response that squarely addressed that criticism.                See Heering

                   4   Suppl. MSJ Decl. Ex. L, EPA, Response to the Final Report of the

                   5   FIFRA Scientific Advisory Panel (FIFRA SAP) on the Evaluation of

                   6   the Human Carcinogenic Potential of Glyphosate (Dec. 12, 2017).

                   7        Unable    to   undermine   EPA’s   conclusion   on   its    scientific

                   8   merits, the Attorney General next insinuates that EPA’s process

                   9   was somehow tainted.       He claims (at 25) that the judges in the

              10       three personal injury cases found evidence “that Monsanto engaged

              11       in conduct that skewed the scientific debate over the safety of

              12       glyphosate.” But this is just false. Judge Chhabria, for example,

              13       noted that the multi-district bellwether plaintiff (Hardeman) “did

              14       not present evidence that Monsanto hid evidence from the EPA or,

              15       alternatively, that it had managed to capture the EPA.”                 In re

              16       Roundup Prods. Liab. Litig., 385 F. Supp. 3d 1042, 1047 (N.D. Cal.

              17       2019) (emphasis added). Nor, as Judge Chhabria noted, did Hardeman

              18       adduce   any   “evidence   that   Monsanto   was   in   fact    aware    that

              19       glyphosate caused cancer but concealed it.” Id. The Johnson court

              20       made a similar finding.      See Zuckerman Cross-MSJ Decl. Ex. EE at

              21       5 (Dkt. No. 138-5).     The Pilliod court did (erroneously) conclude

              22       that Monsanto made “efforts to impede, discourage, or distort the

              23       scientific inquiry about glyphosate,” Zuckerman Cross-MSJ Decl.

              24       Ex. OO at 19 (Dkt. No. 138-15), but even that court recognized

              25       that “Monsanto did not hide evidence from the EPA,” id. at 21.

              26       And most of the reasons the Pilliod court offered for its outlier

              27       finding merely reflect examples of Monsanto vigorously defending

              28

                                                                 PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                           23 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                        OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 30 of 65

                   1   the safety of its product.    See id. at 17 (expressing that Monsanto

                   2   attempted to discredit IARC).10

                   3        The Attorney General also argues more generally (at 24-25)

                   4   that EPA may have been “influenced by Monsanto’s efforts to skew

                   5   the scientific debate,” but identifies no evidence that Monsanto

                   6   tainted the conclusions of EPA over the course of decades——much

                   7   less the conclusions of Canada, Germany, Japan, and the host of

                   8   expert regulators that agree with EPA.        To the contrary, Canada’s

                   9   expert   regulator   recently    addressed    similar     accusations    of

              10       improper influence by Monsanto and found them meritless.                See

              11       Statement   from   Health   Canada   on   Glyphosate   (Jan.   11,   2019),

              12       https://www.canada.ca/en/health-canada/news/2019/01/statement-

              13       from-health-canada-on-glyphosate.html.        A group of twenty Health

              14       Canada scientists who had not been involved in that agency’s 2017

              15       re-evaluation of glyphosate “assessed the validity of any studies

              16       in question” and “whether any of the issues raised would influence

              17       the results of the [2017] assessment.”           Id.    That independent

              18       review “concluded that the concerns raised by the objectors could

              19
                       10 The personal injury judges’ explanations for why punitive
              20       damages awards were nonetheless justified should not survive
              21       appeal, and in any event, they again afford the Attorney General
                       no support in this case. Judge Chhabria’s bottom line was that
              22       “Monsanto’s behavior betrayed a lack of concern about the risk
                       that its product might be carcinogenic.” In re Roundup, 385 F.
              23       Supp. 3d at 1047. And the Johnson court found that “[t]he jury
                       could find that the decision by Monsanto to continue marketing
              24       [glyphosate products] notwithstanding a possible link with NHL
              25       constitutes corporate malice.” Zuckerman Cross-MSJ Decl. Ex. EE
                       at 5-6 (Dkt. No. 138-5).   In other words, these courts faulted
              26       Monsanto for unwaveringly standing behind glyphosate, a position
                       that is eminently warranted by the overwhelming consensus of
              27       national regulators that the pesticide does not cause cancer and
                       EPA’s recent guidance that a cancer warning would be “false and
              28       misleading.”
                                                                  PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                            24 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                         OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 31 of 65

                   1   not be scientifically supported,” and that the accusations “did

                   2   not create doubt or concern regarding the scientific basis for the

                   3   2017 re-evaluation decision for glyphosate.”                 Id.

                   4          Contrary to the Attorney General’s accusations of misconduct,

                   5   the evidence shows that Monsanto has vigorously defended its

                   6   product     because   it   vigorously       believes    in   its   product.      For

                   7   instance, Judge Chhabria recognized that Monsanto’s experts viewed

                   8   the AHS study——a study that found no evidence glyphosate causes

                   9   cancer——to be the “most powerful” evidence on the carcinogenicity

              10       question.     See In re Roundup, 390 F. Supp. 3d at 1126.                  It is easy

              11       to see why:        the AHS study “considered by far the largest number

              12       of NHL cases across a broad range of exposures and for the longest

              13       period of time,” it “appropriately controlled for confounding by

              14       lifestyle factors and other pesticides” and it took efforts to

              15       control for “selection bias” among study subjects.                   Id.    And this

              16       study was itself an update on a “2005 study” that also “reported

              17       no statistically significant association between glyphosate use

              18       and NHL.”     Id. at 1124.         Monsanto’s advocacy is informed by and

              19       consistent with this science, and much more besides.

              20              In   sum,     nothing      the     Attorney   General       has     identified

              21       undermines EPA’s conclusion, much less the conclusion of the many

              22       other international health regulators.               The record remains clear

              23       that the heavy weight of authority reflects that glyphosate does

              24       not cause cancer.

              25       II.    PLAINTIFFS’ FIRST AMENDMENT CLAIM IS RIPE
              26              The Attorney General (at 41-50) reasserts that this case is

              27       unripe for judicial review because Plaintiffs will likely be able

              28       to    establish,     if   sued,    that    glyphosate    exposures       from   their

                                                                         PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                   25 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 32 of 65

                   1   products fall within Proposition 65’s affirmative defense for

                   2   goods that pose “no significant risk” of cancer at normal exposure

                   3   levels.       Cal. Health & Safety Code § 25249.10.                The Attorney

                   4   General points to the limited regulatory safe harbor created by

                   5   OEHHA in June 2018, which establishes a “no significant risk level”

                   6   (NSRL)      for   glyphosate,    as   well   as    evidence   that    glyphosate

                   7   exposures from common food products and from lawn and garden

                   8   pesticide applications fall below that threshold.                    See also 27

                   9   Cal. Code Regs. § 25705.

              10              Although Plaintiffs applaud the Attorney General’s concession

              11       that their products pose “no significant risk” of causing cancer,

              12       this Court has already recognized that the NSRL does not render

              13       Plaintiffs’ First Amendment challenge unripe.               See PI Order 7-10.

              14       The Court was aware of OEHHA’s proposed glyphosate NSRL at the

              15       time of its preliminary injunction ruling (see id. at 6-7), assumed

              16       for purposes of its ripeness analysis that the proposed NSRL would

              17       be adopted as the final NSRL (id. at 6-9), and concluded that

              18       OEHHA’s later adoption of that regulation was not a reason to

              19       reconsider its preliminary injunction order (see Order Denying

              20       Mot.   to    Amend   4-5).      Nothing   has     changed   that   would   render

              21       Plaintiffs’ suit either constitutionally or prudentially unripe.

              22              A.     Plaintiffs’ Claims Are Constitutionally Ripe.
              23              The constitutional component of ripeness “overlaps with the

              24       ‘injury in fact’ analysis for Article III standing,” and ultimately

              25       asks whether “the issues presented are ‘definite and concrete, not

              26       hypothetical or abstract.’”           Wolfson v. Brammer, 616 F.3d 1045,

              27       1058 (9th Cir. 2010) (citations omitted).                   Courts ask whether

              28       plaintiffs face “a realistic danger of sustaining a direct injury

                                                                       PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                 26 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                              OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 33 of 65

                   1   as a result of the statute’s operation or enforcement,” or whether

                   2   the alleged injury is instead “imaginary or speculative.”                Babbitt

                   3   v. United Farm Workers Nat’l Union, 442 U.S. 289, 298 (1979).

                   4   Where the First Amendment is implicated, this “inquiry tilts

                   5   dramatically toward a finding of standing.”              Libertarian Party of

                   6   L.A. Cty. v. Bowen, 709 F.3d 867, 870 (9th Cir. 2013).                  There is

                   7   nothing imaginary about Plaintiffs’ injuries here.

                   8          There is no question that Proposition 65’s warning mandate

                   9   applies to Plaintiffs. The statute on its face requires Plaintiffs

              10       to give a “clear and reasonable warning” before exposing “any

              11       individual” to glyphosate.         Cal. Health & Safety Code § 25249.6.

              12       If Plaintiffs violate this requirement, they are subject to civil

              13       money penalties and an injunction against sale of the products at

              14       issue.   Id. § 25249.7.      Only if Plaintiffs can prove at trial that

              15       “the [challenged] exposure poses no significant risk assuming

              16       lifetime exposure at the level in question” will they have an

              17       affirmative defense to liability.                Id. § 25249.10(c).        OEHHA

              18       regulations further provide that a level of exposure “shall be

              19       deemed   to    pose   no   significant     risk”    if   it    falls   below   an

              20       established NSRL.      27 Cal. Code. Regs. § 25701(b)(3)(A).             In July

              21       2018, OEHHA finalized the NSRL for glyphosate at 1,100 micrograms

              22       (or 1.1 milligrams) per day.             Id. § 25705(b)(1).          Thus, in an

              23       enforcement action, proof that glyphosate exposure amounts to less

              24       than   1,100    micrograms   per   day    will     establish    an   affirmative

              25       defense.       Contrary to the Attorney General’s arguments, that

              26       potential affirmative defense does not mean that Plaintiffs are

              27       not injured by Proposition 65, or that their claim is now unripe.

              28

                                                                      PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                27 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                             OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 34 of 65

                   1          At the preliminary injunction phase, the Attorney General

                   2   made    the   exact    same   argument      he   makes   now,    contending       that

                   3   Plaintiffs     would    not   have   to     “provide     any    warning    if   their

                   4   products’ glyphosate levels are below” the NSRL that “will likely

                   5   be adopted.”     PI Order 6; see also Mot. for Reconsideration at 10

                   6   n.15.       Citing the same articles on which he currently relies

                   7   regarding glyphosate exposure,11 the Attorney General then asserted

                   8   that “it is doubtful that a single one of [Plaintiffs’ food]

                   9   products would require a warning if the 1,100 [micrograms per day]

              10       safe harbor level is adopted.”            Defs’ Opp’n to PI Mot. 22-23.            But

              11       this Court correctly concluded that OEHHA’s expected adoption of

              12       a 1,100-microgram NSRL did not render Plaintiffs’ claim unripe,

              13       and it declined to reconsider that judgment when informed by the

              14       Attorney General that the NSRL had been finalized.                   See PI Order

              15       7-10; see also Reconsideration Order at 4.                 The Attorney General

              16       provides no reason for the Court to alter its conclusion.

              17               The concepts here are well established.            As California courts

              18       have recognized, Proposition 65 presents entities like Plaintiffs

              19       with    a   “Hobson’s   choice”:     they    must   either      attach    false    and

              20       “stigmatizing” cancer warnings to their products or “risk having

              21       to defend” against costly private enforcement actions.                          Baxter

              22       Healthcare Corp. v. Denton, 120 Cal. App. 4th 333, 344 (Cal. App.

              23       2004).      If Plaintiffs acquiesce and adopt warnings, they will be

              24       injured by being forced to defame their own products.                     See Agency

              25       for Int’l Dev. v. All. for Open Soc’y Int’l, Inc., 570 U.S. 205,

              26
                       11 Compare Def.’s Opp. to PI Mot. 22-23 (Dkt. No. 50) (relying on
              27       studies by Food Democracy Now and the Organic Consumers
                       Association), with Lee Cross-MSJ Decl. ¶¶ 13-21 (Dkt. No. 129)
              28       (relying on those same studies at summary judgment stage).
                                                                       PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                 28 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                              OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 35 of 65

                   1   213 (2013) (“It is . . . a basic First Amendment principle that

                   2   ‘freedom of speech prohibits the government from telling people

                   3   what they must say.’” (citation omitted)); see also PI Order 17.

                   4   And they will bear the costs associated with relabeling their

                   5   products.    See, e.g., Heering MSJ Decl. ¶ 49 (Dkt. No. 117-4).

                   6          Companies choosing not to issue a Proposition 65 warning, on

                   7   the other hand, will also suffer Article III injury because they

                   8   will need to expend money and resources testing their products to

                   9   determine “whether their products exceeded the safe harbor level,”

              10       which is “itself is a cognizable injury.”        PI Order 9; see also

              11       Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 154-55 (2010).

              12       Courts routinely recognize that the costs of such regulatory

              13       compliance confer standing.      See, e.g., Cellco P’Ship v. FCC,

              14       357 F.3d 88, 100 (D.C. Cir. 2004) (standing present where business

              15       was “continuously burdened by the costs of complying . . . with

              16       what it contends are ‘unnecessary’ regulations”).          The Attorney

              17       General has no meaningful response.         He asserts (at 35) that

              18       “[m]any” foods have glyphosate levels “so low that significant

              19       product testing is not likely to be necessary.”        But the Attorney

              20       General does not suggest that no testing will be necessary.           Nor

              21       could he, given the need to conduct testing to establish the

              22       affirmative no-significant-risk defense.        Instead, the Attorney

              23       General claims (at 35) that testing will not be “overly costly”

              24       because it will cost less than $300, and will not be “complex.”

              25       But the cost and complexity of testing is entirely irrelevant——

              26       the need to expend any amount of time and money satisfies Article

              27       III.   See Monsanto, 561 U.S. at 154-55; United States v. Students

              28       Challenging Regulatory Agency Procedure, 412 U.S. 669, 689 n.14

                                                                PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                          29 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                       OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 36 of 65

                   1   (1973) (recognizing that plaintiffs need only “an identifiable

                   2   trifle” of harm); Cyzewski, 137 S. Ct. at 983.            And as discussed

                   3   below (at 32-33), the process for assessing compliance with the

                   4   NSRL for consumer products——which requires calculation of the

                   5   “average rate of . . . exposure for average users” of a “general

                   6   category   or   categories”    of   products,       27   Cal.   Code   Regs.

                   7   § 25721(d)(4)——is likely to be far more expensive and complex.

                   8   The need to expend resources on testing and compliance alone

                   9   defeats the Attorney General’s ripeness arguments.

              10            Refusing to issue Proposition 65 warnings would also expose

              11       Plaintiffs to the near-certain threat of enforcement actions by

              12       bounty hunters.     As this Court recognized, Plaintiffs “face a

              13       credible   threat   of   enforcement”   if   they    decline    to   adopt   a

              14       glyphosate warning, “regardless of the possible enactment of a

              15       safe harbor level for glyphosate.”           PI Order 7-8.       And such a

              16       “genuine threat of imminent prosecution” presents an Article III

              17       injury, especially in the First Amendment context.              Wolfson, 616

              18       F.3d at 1058 (citation omitted); see also Susan B. Anthony List v.

              19       Driehaus, 573 U.S. 149, 161 (2014) (holding that “a credible threat

              20       of enforcement” “amounts to an Article III injury in fact”);

              21       Italian Colors Rest. v. Becerra, 878 F.3d 1165, 1173 (9th Cir.

              22       2018) (finding standing because “even if the Attorney General would

              23       not enforce the law, [the statute under review] gives private

              24       citizens a right of action to sue for damages”).

              25            Proposition 65’s statutory scheme and the long history of

              26       bounty hunter suits establishes that such a suit is not just

              27       credible, but highly likely.     The Attorney General asserts (at 49-

              28       50) that the threat of enforcement suits cannot support standing

                                                                 PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                           30 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                        OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 37 of 65

                   1   here because “[i]t is always the case that plaintiffs can file

                   2   non-meritorious enforcement actions.”        But the question is simply

                   3   whether there is “a well-founded fear” of prosecution.          Wolfson,

                   4   616 F.3d at 1062-63.    And the Supreme Court has recognized that

                   5   the “credibility of [a] threat [of prosecution] is bolstered” where

                   6   the challenged statute “allows ‘any person’ with knowledge of the

                   7   purported violation to file a complaint.”        Susan B. Anthony List,

                   8   573 U.S. at 164 (citation omitted).          Under Proposition 65, any

                   9   person may bring an enforcement action on behalf of the public.

              10       Cal. Health & Safety Code § 25249.7(d).        Bounty hunters need not

              11       make a threshold showing that a product contains any particular

              12       amount of glyphosate (so long as it contains some), or that a

              13       product actually poses any risk of cancer.            Instead, the “no

              14       significant risk” showing is an affirmative defense provable only

              15       after litigation has commenced and the defendant has borne the

              16       costs of testing to establish the level of exposure.               See id.

              17       § 25249.10(c) (“[T]he burden of showing that an exposure meets the

              18       criteria of this subdivision shall be on the defendant.”).              In

              19       short,   as   California’s   own    courts     have   recognized,     “the

              20       instigation of Proposition 65 litigation [is] easy——and almost

              21       absurdly easy at the pleading stage and pretrial stages.”              See

              22       Consumer Def. Grp. v. Rental Hous. Indus. Members, 137 Cal. App.

              23       4th 1185, 1215 (Cal. App. 2006).

              24            It is also lucrative.     Private plaintiffs stand to recover

              25       twenty-five percent of any civil penalty assessed in a court-

              26       approved settlement agreement——which can amount to $2,500 per

              27       violation, per day.    See Cal. Health & Safety Code § 25249.7(b);

              28       Cal. Code Regs. Tit. 11, § 3203(b).     Given this powerful economic

                                                                PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                          31 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                       OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 38 of 65

                   1   incentive, professional bounty hunters routinely file strike suits

                   2   in which “businesses are forced by litigation costs and the risk

                   3   of statutory damages to simply acquiesce and post a warning, even

                   4   if those businesses know the warning is affirmatively false and

                   5   misleading.”    Heering MSJ Decl. ¶ 51.          Moreover, Plaintiffs have

                   6   received “specific . . . threat[s] to initiate proceedings” from

                   7   prior Proposition 65 litigants, Wolfson, 616 F.3d at 1058, who

                   8   have   made   clear   that   they   will   sue    over   glyphosate   should

                   9   Proposition 65’s warning requirement be allowed to take effect,

              10       Heering MSJ Decl. ¶ 52.

              11              Moreover, the Attorney General is wrong to suggest (at 41)

              12       that the NSRL will prevent bounty hunter suits.          Despite published

              13       reports that common food products will rarely, if ever, contain

              14       sufficient concentrations of glyphosate to expose consumers to

              15       levels exceeding the NSRL, and home and garden users of glyphosate-

              16       based products are unlikely to be exposed at levels that exceed

              17       the NSRL, bounty hunters are sure to argue otherwise.          Determining

              18       exposure levels for home and garden use, in particular, requires

              19       a multitude of assumptions. Businesses must determine the “average

              20       rate of . . . exposure for average users of [a] consumer product,”

              21       based on “data for use of a general category or categories” of

              22       products.     27 Cal. Code Regs. § 25721(d)(4).            The declaration

              23       submitted by the Attorney General, for instance, simply assumes

              24       that exactly one drop of glyphosate product comes in contact with

              25       users’ skin during each use, and that the product is used only

              26       twelve weeks per year.       See Sandy Decl. ¶ 5.         Paid plaintiffs’

              27       experts are likely to offer very different exposure assumptions.

              28       Indeed, they already have done so.         In one tort suit, plaintiffs

                                                                  PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                            32 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                         OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 39 of 65

                   1   produced an expert report claiming that they had been exposed to

                   2   as much as 12,950 micrograms per day while using a glyphosate

                   3   product for residential purposes.            See Heering Suppl. MSJ Ex. M,

                   4   Report of Toxicology Consultants and Assessment Specialists, LLC,

                   5   at 18-19 (Jan. 14, 2019), Pilliod v. Monsanto Co., No. RG-17-

                   6   862702   (Cal.    Super.    Ct.   filed    June    2,    2017).      And   disputes

                   7   regarding    “average      . . . exposure,”        the    identity   of    “average

                   8   users,” and the relevant “category or categories of consumer

                   9   products,” 27 Cal. Code Regs. § 25721(d)(4), are unlikely to be

              10       resolved     at   summary       judgment, leaving          Plaintiffs       to   the

              11       uncertainties     of   trial.     See     Envtl.    Law    Found.    v.    Beech-Nut

              12       Nutrition Corp., 235 Cal. App. 4th 307, 314 (Cal. App. 2015) (safe-

              13       harbor defense litigated at trial, even where OEHHA had set a

              14       regulatory safe-harbor level for that substance); Consumer Def.

              15       Grp., 137 Cal. App. 4th at 1214 (explaining that “it [is] virtually

              16       impossible for a private defendant to defend a warning action on

              17       the theory that the amount of carcinogenic exposure is so low as

              18       to pose ‘no significant risk’ short of actual trial” (citation

              19       omitted)).

              20            Furthermore, the Attorney General acknowledges (at 47 n.103)

              21       that his exposure estimates do “not apply to workers who may apply

              22       glyphosate more frequently and in greater quantities as part of

              23       their job requirements.”          See also Ex. N, Report of Dr. William

              24       Sawyer at 152, 156 (Dec. 21, 2017), Johnson v. Monsanto Co., No.

              25       CGC-16-550128 (Cal. Super. Ct. filed Jan. 28, 2016) (full-time

              26       landscaping worker claimed that he was exposed to 50 milligrams

              27       (5,000 micrograms) of glyphosate per day).                 The Attorney General

              28       instead argues (at 48-49) that at least one subset of these users

                                                                       PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                 33 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                              OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 40 of 65

                   1   ——occupational workers——will receive safety data sheets (SDS) that

                   2   the Occupational Safety and Health Administration (OSHA) requires

                   3   employers to give their employees, and which serve as a substitute

                   4   for Proposition 65 warnings.    See 27 Cal. Code Regs. § 25606(a).12

                   5   But not all occupational users of glyphosate products will receive

                   6   SDSs, because not all occupational users are “employees” to whom

                   7   an SDS must be provided.      29 C.F.R. § 1910.1200(g)(8).13         Self-

                   8   employed   farmers   or   landscapers,     for    instance,    are    not

                   9   “employees.”   Bounty hunters will almost certainly file strike

              10       suits asserting that glyphosate manufacturers and retailers must

              11       provide Proposition 65 warnings to such independent farmers or

              12       landscapers when selling them glyphosate products.

              13            Defendants point to various procedural protections afforded

              14       by Proposition 65, but these provide cold comfort to businesses

              15       besieged by private enforcement litigation.          For example, the

              16       statute requires private plaintiffs to provide notice to the

              17       Attorney General 60 days before initiating any litigation, and

              18       requires the Attorney General to inform the potential plaintiff in

              19       a public letter if he determines the complaint lacks merit.            See

              20       12 Notably, the language of Monsanto’s SDS for Roundup would not
              21       be compliant with Proposition 65, even under the Attorney General’s
                       this-case-only flexible reading of the statute’s requirements. It
              22       states that although glyphosate is “[l]isted as Category 2A by
                       [IARC],” “our expert opinion is that classification as a carcinogen
              23       is not warranted.” Zuckerman Cross-MSJ Decl. Ex. K (Dkt. No. 133-
                       10).
              24       13 Indeed, OEHHA acknowledged as much. Heering Suppl. MSJ Decl.
              25       Ex. O, Final Statement of Reasons, Title 27, California Code of
                       Regulations, Proposed Repeal of Article 6 and Adoption of New
              26       Article 6 Regulations for Clear and Reasonable Warnings at 29
                       (Response to Comment 35) (“[I]n an occupational setting where a
              27       warning is not required for a given chemical exposure under federal
                       or California OSHA regulations, a person may still be required to
              28       provide a warning under Proposition 65.”).
                                                                PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                          34 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                       OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 41 of 65

                   1   Cal. Health & Safety Code § 25249.7(d)(1), (e)(1)(A). The Attorney

                   2   General asserts (at 38) that it will be his “practice” to assess

                   3   whether a plaintiff suing over glyphosate residue in food products

                   4   has submitted evidence suggesting that exposure will be above the

                   5   NSRL.     But while this commitment to a fulsome analysis of a likely

                   6   affirmative defense (the NSRL) is quite welcome, it does not appear

                   7   to   be   required       by   statute    or   regulation——and        thus    is    not   a

                   8   commitment that Plaintiffs can rely on under future attorneys

                   9   general.       See id.      More fundamentally, nothing gives the Attorney

              10       General       the   power     to   prevent    a   bounty    hunter    from    filing     a

              11       complaint even if the Attorney General determines that complaint

              12       to be meritless.            Cf. Mangual v. Rotger-Sabat, 317 F.3d 45, 59

              13       (1st Cir. 2003) (finding standing because “[e]ven if the [Puerto

              14       Rico] Department of Justice did disavow any intention to” enforce

              15       a law, it “exercises no control over whom the local police choose

              16       to prosecute”).           The Attorney General hypothesizes that bounty

              17       hunters       would    likely      be   discouraged    from       filing    suit   after

              18       receiving such a letter, but Plaintiffs have presented evidence to

              19       the contrary.         See Norris Decl. ¶¶ 8-10 (describing Proposition 65

              20       litigation that lasted for six years despite no-merit letter from

              21       the Attorney General).

              22               The    Attorney       General    also     points     to    Proposition      65’s

              23       provision for the assessment of costs and attorney’s fees for

              24       “frivolous” private enforcement actions.                   See Cal. Health & Safety

              25       Code § 25249.7(h)(2); see also Cal. Code Civ. Proc. § 128.5.                         But

              26       this sanction is available only if a trial court “determines that

              27       there was no actual or threatened exposure to a listed chemical”

              28       at any level and makes a further finding that “there was no

                                                                           PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                     35 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                  OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 42 of 65

                   1   credible factual basis for the certifier’s belief that an exposure

                   2   to a listed chemical had occurred or was threatened.”                Cal. Health

                   3   & Safety Code § 25249.7(h)(2).           Thus, bounty hunters have no fear

                   4   of sanction in cases where some exposure to glyphosate indisputably

                   5   occurred, even where it is far below the NSRL.                  Private bounty

                   6   hunters know to target businesses (like Plaintiffs) who sell

                   7   products that result in at least some glyphosate exposure.

                   8          Finally, Plaintiffs stand to incur harm from lost sales if

                   9   they roll the dice and decline to issue glyphosate warnings.                     See

              10       PI Order 8 n.8 (recognizing that Plaintiffs have presented evidence

              11       of likely lost sales).          Given the litigation risks created by

              12       Proposition 65, retailers of Plaintiffs’ glyphosate products−−who

              13       could themselves be subject to private enforcement actions should

              14       the warning requirement be allowed to take effect−−have informed

              15       Monsanto that they will not sell glyphosate-based products without

              16       Proposition 65 warnings.        Heering MSJ Decl. ¶ 45.        This represents

              17       an independent Article III injury.              See Meese v. Keene, 481 U.S.

              18       465,   473-74   (1987)      (finding     that    plaintiff    had   standing      to

              19       challenge    compelled      disclaimer    that    would    likely   cause    third

              20       parties not to vote for him); Wine & Spirits Retailers, Inc. v.

              21       Rhode Island, 418 F.3d 36, 45-46 (1st Cir. 2005) (finding standing

              22       for First Amendment challenge to a statute that had an “obviously

              23       coercive effect” on a plaintiff’s business franchisees which would

              24       ultimately   cause    the    plaintiff     economic   harm).        Just    as   the

              25       plaintiff in an unfair-competition suit undoubtedly has standing

              26       to challenge the business practices of a competitor on the basis

              27       that    third-party      consumers     will      refrain     from   buying       the

              28       plaintiff’s products, Plaintiffs here have standing based on the

                                                                      PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                36 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                             OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 43 of 65

                   1   lost sales that will result from retailers’ justifiable fear of

                   2   the     consequences       of    selling     glyphosate    products       without     a

                   3   Proposition 65 warning.             Cf. TrafficSchool.com, Inc. v. eDriver

                   4   Inc., 653 F.3d 820, 825-26 (9th Cir. 2011) (recognizing standing

                   5   for Lanham Act claim based on theory that customers were likely to

                   6   be     deceived     into    buying     defendant’s       products    rather      than

                   7   plaintiff’s).

                   8           B.   Plaintiffs’ Claims Are Prudentially Ripe.
                   9           The Attorney General similarly offers no reason for this Court
              10       to     reconsider     its       conclusion     that    Plaintiffs’    claims        are
              11       prudentially ripe.          See PI Order 6.       Prudential ripeness consists
              12       of two considerations: “the fitness of the issues for judicial
              13       decision and the hardship to the parties of withholding court
              14       consideration.”        Id. (citing Abbott Labs. v. Gardner, 387 U.S.
              15       136, 149 (1967)).           As Plaintiffs previously argued (see Pls.’
              16       Prelim. Inj. Reply at 15 (Dkt. No. 66)), this case is on all fours
              17       with Susan B. Anthony List.           In that case, as here, the plaintiffs
              18       suffered a hardship for ripeness purposes because they were put to
              19       an untenable choice: comply with a statutory mandate that infringed
              20       on First Amendment rights or risk statutory penalties.                      Susan B.
              21       Anthony List, 573 U.S. 167-68.                Indeed, the hardship caused by
              22       delaying review is particularly acute here, as absent the Court’s
              23       preliminary injunction, Proposition 65’s warning requirement would
              24       take    effect    immediately       and    Plaintiffs     would    have    to   begin
              25       immediately to test or relabel their products. See Suitum v. Tahoe
              26       Reg’l    Planning     Agency,      520 U.S.     725,   743-44     (1997)    (finding
              27       ripeness “where a regulation requires an immediate and significant
              28       change in the plaintiffs’ conduct of their affairs with serious
                                                                          PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                    37 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                 OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 44 of 65

                   1   penalties attached to noncompliance”).             Moreover, Plaintiffs’ case

                   2   is fit for judicial review, because the issues would “not be

                   3   clarified by further factual development.” Susan B. Anthony List,

                   4   573 U.S. 167; see also Abbott Labs., 387 U.S. at 149 (case

                   5   prudentially ripe where “issue[s] tendered” are “purely legal”).

                   6   At this late stage, no factual issues remain, and the case is fit

                   7   for judicial review.

                   8   III. THE ATTORNEY GENERAL HAS FAILED TO ESTABLISH THAT PROPOSITION
                            65’S WARNING REQUIREMENT CAN BE APPLIED CONSTITUTIONALLY TO
                   9        GLYPHOSATE
              10            On   the    merits    of    Plaintiffs’      First   Amendment        challenge,

              11       Plaintiffs and the Attorney General agree on several key points.

              12       First, the Attorney General recognizes (at 57) that Zauderer’s

              13       narrow    exception      to     intermediate      scrutiny      applies     only    to

              14       compelled       disclosures        that     are      “purely          factual       and

              15       uncontroversial.”        (quoting CTIA – The Wireless Ass’n v. City of

              16       Berkeley, 928 F.3d 832, 844-45 (9th Cir. 2019) (“CTIA II”)).

              17       Second, the Attorney General acknowledges (at 77) that the “core

              18       information” that must be communicated by any warning is that “the

              19       state of California has determined that glyphosate is known to

              20       cause cancer under Proposition 65.”                And finally, the Attorney

              21       General   does    not   seriously     dispute     that    the   two    safe     harbor

              22       warnings provided by OEHHA’s regulations would be inaccurate and

              23       misleading,      and    therefore     unconstitutional,          as     applied      to

              24       glyphosate.      See Cal. Code Regs. Tit. 27, § 25603(a), (b).

              25            Those points of agreement dictate this case’s outcome.                       It is

              26       neither   “purely       factual”    nor   “uncontroversial”           to    say    that

              27       glyphosate is “known” by California to cause cancer, which is the

              28       core message that a compliant Proposition 65 warning must convey.

                                                                       PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                 38 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                              OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 45 of 65

                   1   As this Court previously held, “the most obvious reading of the

                   2   Proposition 65 cancer warning is that exposure to glyphosate in

                   3   fact causes cancer,” PI Order 14.     And that message “is inherently

                   4   misleading” when “all other regulatory and governmental bodies

                   5   . . ., including the EPA,” and regulators for the European Union,

                   6   Germany, Canada, Japan, South Korea, and New Zealand,14 “have found

                   7   the opposite.”    Id. at 16.

                   8          The Attorney General (at 59) now offers up a third alternative

                   9   warning that only slightly rephrases the second proposed warning

              10       that this Court already rejected:15

              11                   WARNING: This product can expose you to
                                   glyphosate. The State of California has
              12                   determined that glyphosate is known to cause
                                   cancer under Proposition 65 because the
              13                   International Agency for Research on Cancer
                                   has classified it as a carcinogen, concluding
              14                   that   there   is  sufficient   evidence   of
                                   carcinogenicity from studies in experimental
              15                   animals and limited evidence in humans, and
                                   that it is probably carcinogenic to humans.
              16                   The EPA has concluded that glyphosate is not
                                   likely to be carcinogenic to humans. For more
              17                   information about glyphosate and Proposition
                                   65, see www.P65warnings.ca.gov.
              18

              19
                       14   See supra 10-14.
              20
                       15   The second proposed warning read:
              21

              22                 WARNING: This product can expose you to
                                 glyphosate, a chemical listed as causing
              23                 cancer pursuant to the requirements of
                                 California law. The listing is based on a
              24                 determination    by    the    United    Nations
                                 International Agency for Research on Cancer
              25                 that glyphosate presents a cancer hazard. The
                                 U.S. Environmental Protection Agency has
              26                 tentatively concluded in a draft document that
                                 glyphosate does not present a cancer hazard.
              27                 For      more       information      go      to
                                 www.P65warnings.ca.gov.
              28       Order Denying Mot. to Amend 7.
                                                                PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                          39 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                       OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 46 of 65

                   1        This third attempt fails like its predecessors because the

                   2   warning does not meet the requirements of Proposition 65, and even

                   3   if it did, it would still emphatically violate the First Amendment.

                   4        A.      The Third Proposed            Warning    Would    Not      Comply   With
                                    Proposition 65
                   5

                   6        The Attorney General acknowledges (at 32) that Proposition 65

                   7   requires a “clear and reasonable warning.” And he does not dispute

                   8   the California Supreme Court’s controlling holding that a clear

                   9   and reasonable Proposition 65 warning must state that a “‘product

              10       contains [chemical], a chemical known to the state of California

              11       to cause reproductive harm [or cancer],’ or words to that effect.”

              12       Dowhal,   32   Cal.     4th    at   918;   see   Cal.   Health     &    Safety   Code

              13       §§ 25249.6, 25249.10(b); see also PI Order 14-15 (“[I]n order for

              14       a warning to be per se clear and reasonable, the warning must state

              15       that the chemical is known to cause cancer.”).                         Further, the

              16       Attorney General’s own regulations specify that a warning is

              17       necessarily not clear and reasonable if it “use[s] . . . the adverb

              18       ‘may’ to modify whether the chemical causes cancer” or contains

              19       “additional     words     or    phrases     that     contradict        or   obfuscate

              20       otherwise acceptable warning language.”               Cal. Code Regs. Tit. 11,

              21       § 3202(b).

              22            Just like his second proposed warning, the Attorney General’s

              23       newest warning, “by discussing the EPA’s contrary finding that

              24       glyphosate     does   not     cause   cancer,      appears    to   ‘contradict     or

              25       obfuscate otherwise acceptable warning language’ in violation of

              26       [the Attorney General’s] regulation.”              Order Denying Mot. to Amend

              27       9 n.7.    After all, if parties cannot use the word “may” to qualify

              28       whether glyphosate causes cancer, they obviously cannot call into

                                                                        PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                  40 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                               OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 47 of 65

                   1   even greater doubt whether glyphosate causes cancer by citing the

                   2   contrary conclusion of EPA.              Tellingly, the Attorney General

                   3   himself “essentially took the position that the warning he now

                   4   advocates was insufficient,” when his counsel rejected at the

                   5   preliminary injunction hearing a warning “that would state that

                   6   glyphosate was a carcinogen as ‘determined by one of the agencies

                   7   but not by the others’ because such language would ‘dilute’ the

                   8   warning.”       Id. at 7-8.      Because the third proposed warning does

                   9   not   comply      with   Proposition     65,   it    affords    no    defense   to

              10       Plaintiff’s claim that the warning required by the statute violates

              11       the First Amendment.

              12             The failure of this latest proposed alternative warning is

              13       unsurprising.      This Court was rightly skeptical that any “warning

              14       properly        characterizing     the     debate        as    to    glyphosate’s

              15       carcinogenicity would . . . comply with Proposition 65 and the

              16       applicable regulations.”           Id. at 9 n.7.          It is impossible to

              17       envision a warning that could both accurately account for the great

              18       weight of authority concluding that glyphosate is unlikely to cause

              19       cancer while complying with the statute’s prohibition against

              20       “words     or    phrases   that    contradict       or   obfuscate”    the   core

              21       Proposition 65 message, as interpreted by the Attorney General’s

              22       regulations.

              23             Recognizing this difficulty, the Attorney General now argues

              24       (at 78) that this Court should ignore his regulations.                 That is a

              25       remarkable argument: even granting that those regulations “simply

              26       provide[] guidelines that the Attorney General will consider in

              27       his review of Proposition 65 settlements,” id., they undoubtedly

              28       reflect the Attorney General’s considered interpretation of what

                                                                      PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                41 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                             OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 48 of 65

                   1   the statute itself requires.               See People ex rel. Lockyer v. Tri-

                   2   Union Seafoods, LLC, Nos. CGC–01–402975, CGC–04–432394, 2006 WL

                   3   1544384, at *61 (Cal. Super. Ct. May 11, 2006) (concluding that

                   4   language   that     “dilutes       the    actual    warning”    is    non-compliant,

                   5   citing    Attorney    General’s          regulation).      In   other     words,    the

                   6   Attorney     General’s       regulations           prohibit     the     approval    in

                   7   settlements of text that dilutes or qualifies the core Proposition

                   8   65 message that a chemical is known to cause cancer because he

                   9   (correctly) interprets Proposition 65 to require that this core

              10       warning be conveyed “clear[ly].”                See Cal. Health & Safety Code

              11       § 25249.6.      His attempt now to argue that this interpretation is

              12       not   germane      because    it    addresses       only   terms      permissible   in

              13       settlements is nonsensical.               And it is wildly inconsistent with

              14       the fact that the only examples the Attorney General provides this

              15       Court of non-standard warnings that assertedly satisfy Proposition

              16       65 (at 76-77) come from settlements with the Attorney General.

              17       The Attorney General cannot ground his case on a series of consent

              18       decrees    while    arguing    that       his   regulations     governing    consent

              19       decrees are irrelevant.

              20             Moreover, those consent decrees do not support his argument

              21       that speakers may add text that dilutes the core Proposition 65

              22       warning.     In each cited instance (at 76-77), the substance at

              23       issue——mercury and acrylamide——was not disputed at the time to

              24       cause cancer or birth defects, the warnings said as much, and

              25       additional text approved in the decrees merely added information

              26       that did not qualify or undermine that core statement.                        In the

              27       case of mercury in fish, the modified warning added that “[f]ish

              28       and shellfish are an important part of a healthy diet and a source

                                                                          PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                    42 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                 OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 49 of 65

                   1   of essential nutrients,” Zuckerman Cross-MSJ Decl. Ex. AAA (Dkt.

                   2   No. 141-1 at 17), while in the case of acrylamide the modification

                   3   noted that the carcinogenic substance was not “added to . . .

                   4   foods,” that other foods sold by the restaurant did not contain

                   5   the substance, that cancer risk “is affected by a wide variety of

                   6   factors,” and that the “FDA has not advised people to stop eating

                   7   baked or fried potatoes,” Zuckerman Cross-MSJ Decl. Ex. BBB at 4-5

                   8   (Dkt. No. 141-2).          None of those modifications “contradict[s] or

                   9   obfuscate[s]” the central message: that the substance at issue

              10       causes cancer or birth defects.               See Cal. Code Reg. Tit. 11,

              11       § 3202(b).       By contrast, the third proposed warning contradicts

              12       the proposition that glyphosate causes cancer by noting EPA’s

              13       contrary determination.

              14                The   Attorney     General’s     third     successive    attempt      at    a

              15       permissible warning also highlights an additional and fundamental

              16       flaw     in    his    underlying   statutory      interpretation.          Although

              17       Plaintiffs believe that Proposition 65 is perfectly clear——and

              18       clearly requires them to utter misleading and controversial speech

              19       in contravention of the First Amendment——if, as the Attorney

              20       General seems to argue, the requirements of Proposition 65 are

              21       infinitely           malleable,    they     would      also      necessarily        be

              22       unconstitutionally vague.          The Attorney General touts the benefits

              23       of   a    warning      requirement   that    can     be   tailored    to    “unique

              24       circumstances” (at 77) and permit “nuance[]” (at 76). But imposing

              25       serious penalties based on a disclosure law that fails to “specify

              26       precisely what disclosures [are] required” would, as the Supreme

              27       Court has explained, “raise significant due process concerns.”

              28       Zauderer, 471 U.S. at 653 n.15; see also Cal. Teachers Ass’n, 271

                                                                       PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                 43 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                              OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 50 of 65

                   1   F.3d at 1150 (“When First Amendment freedoms are at stake, courts

                   2   apply the vagueness analysis more strictly, requiring statutes to

                   3   provide a greater degree of specificity and clarity than would be

                   4   necessary under ordinary due process principles.”).

                   5         The succession of warnings the Attorney General has proposed

                   6   in this litigation demonstrates at the very least that (if those

                   7   warnings were compliant with Proposition 65) Plaintiffs would lack

                   8   “fair notice” as to what conduct is required of them.            FCC v. Fox

                   9   Television Stations, Inc., 567 U.S. 239, 253 (2012).           It cannot be

              10       the case that in order to know what speech the statute requires,

              11       businesses must make their best guess and face potentially crushing

              12       liability in a future suit by a bounty hunter or prosecutor who

              13       takes a less “flexible” view than this Attorney General, should a

              14       court decide that a modified warning was insufficiently justified

              15       by the “unique circumstances” (at 77) to pass statutory muster.

              16       See Riley v. Nat’l Fed’n of Blind of N.C., Inc., 487 U.S. 781, 793

              17       (1988) (“[W]e could not agree to a measure that requires the

              18       speaker to prove ‘reasonableness’ case by case . . . .”).                 In

              19       addition to its fundamental inconsistency with the authoritative

              20       holding of the California Supreme Court and the Attorney General’s

              21       own   regulations,   the   Attorney    General’s    continually    evolving

              22       interpretation of Proposition 65 should be rejected because it

              23       poses serious constitutional difficulties.          See, e.g., Office of

              24       Sen. Mark Dayton v. Hanson, 550 U.S. 511, 514 (2007).16

              25

              26       16 To be clear, Plaintiffs are not asserting a freestanding
                       vagueness or due process claim, so the Attorney General’s argument
              27       (at 80) that these claims were not pleaded by Plaintiffs misses
                       the mark entirely——as does his digression into the distinction
              28       between as-applied and facial claims (at 80-82).          Instead,
                       Plaintiffs merely argue, as a matter of statutory construction,
                                                                   PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                             44 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                          OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 51 of 65

                   1           B.     The Third Proposed Warning Violates The First Amendment
                   2           This   Court       previously       recognized         that    any    warning    for

                   3   glyphosate that complies with Proposition 65 would violate the

                   4   First Amendment.               Nothing has changed.            The Attorney General’s

                   5   third proposed warning——like his prior two——violates the First

                   6   Amendment.      The warning requirement he envisions is ineligible for

                   7   review under Zauderer, and the Attorney General has failed to carry

                   8   his burden under Central Hudson.

                   9                  1.     The Third Proposed Warning Is Not Eligible For
                                             Review Under Zauderer
              10

              11               In order for a compelled speech mandate to be eligible for

              12       review under Zauderer, the speech compelled must be “purely factual

              13       and uncontroversial.”             See NIFLA, 138 S. Ct. at 2372; Am. Beverage

              14       Ass’n    v.    City       of    S.F.,     916 F.3d   749,       756    (9th    Cir.    2019)

              15       (reaffirming        that       Zauderer    applies   to       speech    that    is    purely

              16       factual,       noncontroversial,            and    not        unjustified      or     unduly

              17       burdensome).        The Attorney General’s third proposed warning fails

              18       that test because it is as misleading as his first two attempts.

              19       Indeed, this will be the case with any conceivable warning that

              20       the Attorney General invents that would even arguably comply with

              21       Proposition         65,    because      regardless       of    any     “flexibility”     or

              22       “nuance[]”      that       Proposition       65   might       allow    (at    74-76),    the

              23       fundamental requirement of its speech mandate is that a party

              24       communicate that its products contain a chemical “known to the

              25       state of California to cause [cancer], or words to that effect.”

              26       Dowhal, 32 Cal. 4th at 918.                Thus, as required by Proposition 65,

              27
                       that the Court should reject an interpretation that would raise
              28       serious doubts about the constitutionality of Proposition 65.
                                                                           PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                     45 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                  OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 52 of 65

                   1   the third proposed warning states (at 59) that “California has

                   2   determined that glyphosate is known to cause cancer.”           And because

                   3   the great weight of authority is that glyphosate does not cause

                   4   cancer, supra Section I, this core message is neither “purely

                   5   factual” nor “uncontroversial.”

                   6          There is simply no way to simultaneously state that California

                   7   “knows” that glyphosate “causes” cancer and convey a purely factual

                   8   warning.       Knowledge means a perception of truth.            See Know,

                   9   Merriam-Webster’s Collegiate Dictionary (10th ed. 1993) (defining

              10       “know” as to “perceive directly” to “recognize the nature of” or

              11       “to be aware of the truth or factuality of”); Know, Webster’s II

              12       New College Dictionary (3d ed. 2005) (defining “know” as “[t]o

              13       perceive directly with the senses or mind” or to “believe to be

              14       true    with    absolute   certainty,”     and     defining    “known”     as

              15       “[p]roved”); Known, Webster’s Third New International Dictionary

              16       Unabridged (1993) (defining “known” to include “a known truth that

              17       no one denies”).    And “cause” is defined as a “reason for an action

              18       or condition.”      Cause, Merriam-Webster’s Collegiate Dictionary

              19       (10th ed. 1997); see also Cause, American Heritage Dictionary of

              20       the English Language (3d ed. 2000) (defining verb “cause” to mean

              21       “[t]o be the cause of or reason for”).           To state that glyphosate

              22       is “known” by California to “cause” cancer thus conveys a certainty

              23       that   glyphosate   in   fact   causes   cancer,   and   in   light   of   the

              24       overwhelming consensus to the contrary, that message is inaccurate

              25       and inherently misleading.       This precludes review under Zauderer

              26       because a message that is inaccurate and/or misleading is, by

              27       definition, not “purely factual and uncontroversial.”             See Video

              28

                                                                  PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                            46 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                         OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 53 of 65

                   1   Software Dealers Ass’n v. Schwarzenegger, 556 F.3d 950, 966-67

                   2   (9th Cir. 2009).

                   3        That is so even though “known to the state of California to

                   4   cause cancer” is a statutory term of art.                  As this Court has

                   5   recognized, “[o]rdinary consumers do not interpret warnings in

                   6   accordance with a complex web of statutes, regulations, and court

                   7   decisions.”     PI Order 14; see also Nat’l Ass’n of Mfrs. v. SEC,

                   8   800 F.3d 518, 529-30 (D.C. Cir. 2015) (rejecting government’s

                   9   attempt to apply Zauderer to a warning that a product was not

              10       “conflict free” because that term had a statutory definition, as

              11       “there would be no end to the government’s ability to skew public

              12       debate by forcing companies to use the government’s preferred

              13       language”); id. at 540 (Srinivasan, J., dissenting) (acknowledging

              14       that government does not have “carte blanche to compel commercial

              15       speakers to voice any prescribed set of words as long as the words

              16       are defined by statute or regulation”).           And a reasonable consumer

              17       will understand this language in a commonsense way to mean that

              18       “exposure to glyphosate in fact causes cancer.”                Order Denying

              19       Mot. to Amend 6.

              20            The     Attorney   General’s      third    proposed    warning    also   is

              21       “controversial” in the sense that it is subject to “disagree[ment]”

              22       regarding “the truth of the facts required to be disclosed.”                  Am.

              23       Meat Inst. v. U.S. Dep’t of Agric., 760 F.3d 18, 27 (D.C. Cir.

              24       2014).   His brief attacks a straw man by arguing (at 63) that the

              25       First Amendment “does not prohibit compelled disclosures relating

              26       to   every    topic     over   which    there     exists    some      scientific

              27       disagreement.”     This is not a circumstance in which the compelled

              28       statement is the consensus view, with only fringe “scientific

                                                                     PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                               47 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                            OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 54 of 65

                   1   disagreement” on the other side of the debate.               It is the opposite

                   2   circumstance:      The vast weight of authority disagrees with the

                   3   proposition that glyphosate causes cancer.                See supra at 9-14.

                   4   Proposition 65’s compelled statement to the contrary is highly

                   5   controversial.17

                   6         These     problems,   which     render      the   core    Proposition     65

                   7   statement for glyphosate ineligible for review under Zauderer, are

                   8   not remedied by the additional text of the third proposed warning.

                   9   For two reasons.        First, the only warning that Proposition 65

              10       compels is that glyphosate is “known to the State to cause cancer.”

              11       The supplemental text proffered by the Attorney General is not

              12       required by the statute; it is, at best, clarifying language that

              13       Proposition 65 permits a speaker to append.              As such, it does not

              14       affect the appropriate level of scrutiny.               The scrutiny afforded

              15       a   compelled    warning    depends    on   the    message     conveyed   by   the

              16       compelled     speech,   not    on     whatever     additional     language     the

              17       government allows the speaker to add to prevent listeners from

              18       being deceived by that compelled speech.                Ample precedent makes

              19       clear that a misleading compelled warning is not eligible for

              20       Zauderer review, see CTIA II, 928 F.3d at 845, and is in fact

              21       flatly forbidden, see Video Software Dealers, 556 F.3d at 967.

              22

              23       17 The Attorney General’s reliance (at 63-64) on CTIA II is entirely
                       misplaced. The Ninth Circuit expressly found that the compelled
              24       disclosure at issue in that case was uncontroversial only because
                       it “was factual and not misleading,” and to support that conclusion
              25       the court relied heavily on the fact that the disclosure was “a
                       short-hand description of the warning the FCC already requires
              26       cell phone manufacturers to include in their user manuals.” CTIA
                       II, 928 F.3d at 848.       This case presents the polar opposite
              27       situation, given EPA’s express conclusion that a Proposition 65
                       cancer warning for glyphosate would be false and misleading.
              28       Heering MSJ Decl., Exh. E.
                                                                     PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                               48 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                            OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 55 of 65

                   1   And the Attorney General offers no support for the remarkable

                   2   proposition that the government may nonetheless compel a false and

                   3   misleading    statement      so   long    as     it   permits   the   speaker   to

                   4   simultaneously rebut that statement.18                 To the contrary, when

                   5   courts have taken account of a speaker’s ability to add additional

                   6   information to a compelled statement, they have done so only after

                   7   first determining that the compelled statement is purely factual

                   8   and uncontroversial on its own terms.             See, e.g., Milavetz, Gallop

                   9   & Milavetz, P.A. v. United States, 559 U.S. 229, 250 (2010) (noting

              10       that speaker was legally permitted to “convey[] any additional

              11       information”      only    after   the    Court    determined    that    compelled

              12       “disclosures entail only an accurate statement”).

              13             Second, even if the supplemental text of the third proposed

              14       warning were properly considered, it does not render the statement

              15       as a whole purely factual and uncontroversial.              Consider first its

              16       statement (at 59) that California “has determined that glyphosate

              17       is   known   to   cause    cancer   under      Proposition      65    because   the

              18       International Agency for Research on Cancer has classified it as

              19       a carcinogen” (emphasis added).           The clear import of that sentence

              20       remains that California “knows” that glyphosate “causes” cancer

              21       because it causes cancer.         Specifying that California knows this

              22

              23       18If a speaker were compelled to state that “the sky is green,”
                       that would be neither purely factual nor uncontroversial.     And
              24       that statement would remain false and misleading even if the
                       speaker were legally permitted to append additional text noting
              25       that some individuals believe the sky is actually blue. The First
                       Amendment harm arises from being forced to utter a false and
              26       misleading statement, and that harm is not cured merely because a
                       speaker is permitted in the next breath to disavow the statement.
              27       See Pac. Gas & Elec. Co., 475 U.S. at 11-12 (“[T]he State is not
                       free . . . to force [a party] to respond to views that others may
              28       hold.”).
                                                                      PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                49 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                             OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 56 of 65

                   1   because an entity called “the International Agency for Research on

                   2   Cancer” “classified glyphosate as a carcinogen” does nothing to

                   3   undermine that central truth; if anything, it reinforces the

                   4   gravity of the misleading message by referencing an entity whose

                   5   name    suggests     authoritative    scientific        knowledge.       True,   the

                   6   statement goes on to explain the basis for IARC’s classification,

                   7   and    to    note   that   its   actual    finding   was   that    glyphosate     is

                   8   “probably carcinogenic to humans.”               But even then, it misleads

                   9   because it fails to acknowledge that IARC made no finding that

              10       glyphosate entails any risk of cancer to humans at real-world

              11       exposure levels.

              12               These problems are not cured by the remaining supplementary

              13       text.       After stating that glyphosate is “known” by California “to

              14       cause cancer,” and discussing at length IARC’s classification of

              15       glyphosate as a carcinogen, the third proposed warning briefly

              16       notes that EPA “has concluded that glyphosate is not likely to be

              17       carcinogenic        to   humans.”    But    it   does    not   mention    that   EPA

              18       considered and rejected IARC’s conclusion after reviewing a far

              19       broader scope of scientific studies, and conspicuously fails to

              20       note the host of international regulators that have unanimously

              21       found that glyphosate poses no cancer risk.19                  By mentioning only

              22
                       19The Attorney General seemingly justifies excluding the consensus
              23       among international regulators by observing (at 60) that the
                       disclosure includes the views only of “two authoritative agencies”
              24       under Proposition 65. But California cannot by statute limit what
              25       evidence is relevant under the First Amendment.      Regardless of
                       California voters’ purported desire to be informed when any of a
              26       small subset of agencies classifies a chemical as a carcinogen,
                       the resulting statement that the chemical is “known to cause
              27       cancer” will be misleading and controversial where, as here, the
                       singular agency’s classification runs counter to a worldwide
              28       consensus that the chemical does not cause cancer.
                                                                        PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                  50 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                               OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 57 of 65

                   1   IARC and EPA’s opposing findings, the warning adds yet another

                   2   layer of deception because it “conveys the message that there is

                   3   equal weight of authority for and against the proposition that

                   4   glyphosate causes cancer . . . when the heavy weight of evidence

                   5   in the record is that glyphosate is not known to cause cancer.”

                   6   Order Denying Mot. to Amend 9; Amidon v. Student Ass’n of S.U.N.Y.,

                   7   508 F.3d 94, 101 (2d Cir. 2007) (holding that the amount of space

                   8   “allocated to a [controversial view], whether a lot or a little,

                   9   can skew [the] debate on issues” unconstitutionally); AMI, 760

              10       F.3d at 27 (compelled disclosure is controversial if it is “one-

              11       sided [and] incomplete”); Nat’l Ass’n of Mfrs., 800 F.3d at 537

              12       (Srinivisan, J., dissenting) (acknowledging that a one-sided or

              13       incomplete warning would “fall outside Zauderer’s zone”).20

              14            Finally, the Attorney General’s contention (at 65) that his

              15       third proposed warning is nonetheless factual and uncontroversial

              16       because it “conveys information similar to that provided by”

              17       several federal agencies is fundamentally misleading.               None of

              18       those agencies has concluded that glyphosate causes or is known to

              19       cause cancer.   See Zuckerman Cross-MSJ Decl. Exs. GGG-JJJ (Dkt.

              20       Nos. 141-7 to 141-10).      And several of the agency factsheets cited

              21       by the Attorney General indicate precisely the opposite.                 See

              22       Zuckerman Cross-MSJ Decl. Ex. HHH at 2 (Dkt. No. 141-8) (FDA

              23       factsheet   noting   that    “[o]ne   international    organization     (the

              24       International   Agency      for   Research   on   Cancer)   concluded   that

              25
                       20The Attorney General asserts (at 60) that, as between the views
              26
                       of IARC and EPA, the third proposed warning does not “purport[] to
              27       tell the consumer which position is correct.” That is absurd. By
                       stating that glyphosate is known to California to cause cancer,
              28       the proposed warning definitively takes a side.
                                                                   PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                             51 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                          OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 58 of 65

                   1   glyphosate may be a carcinogen,” but explaining that EPA has

                   2   repeatedly reaffirmed that glyphosate does not cause cancer, and

                   3   noting that several other organizations, “including the European

                   4   Food Safety Authority” and another component of the World Health

                   5   Organization        “have    determined    that       it   is    unlikely    to    be   a

                   6   carcinogen”).

                   7          More fundamentally, the fact that some agencies, in their own

                   8   factsheets, include IARC’s conclusion regarding glyphosate (along

                   9   with the contrary findings from regulators around the world) has

              10       no bearing on the First Amendment analysis.                       When speaking for

              11       itself, an agency’s message need not be “purely factual” nor

              12       “uncontroversial.”          See Johanns v. Livestock Mktg. Ass’n, 544 U.S.

              13       550, 553 (2005) (“[T]he Government’s own speech . . . is exempt

              14       from First Amendment scrutiny.”).               Governments are generally free

              15       to disseminate their own opinions, however controversial——but that

              16       does not mean that they can compel private parties to do so.

              17                     2.     The Attorney General Still Fails To                     Carry    the
                                            State’s Burden Under Central Hudson
              18

              19              Central      Hudson     requires        that    the      government     show     a

              20       “substantial” government interest that its regulation “directly”

              21       advances through burdens on speech no more “extensive than . . .

              22       necessary to serve that interest.”               Cent. Hudson Gas, 447 U.S. at

              23       566.    To show that a regulation will “directly advance the state

              24       interest,” the government must demonstrate that it “will in fact

              25       alleviate [the asserted harms] to a material degree.”                        Edenfield

              26       v. Fane, 507 U.S. 761, 770-71 (1993); Rubin v. Coors Brewing Co.,

              27       514 U.S. 476, 487 (1995) (same).                The government’s “burden under

              28       this   test    is    ‘heavy,’”    and     it    “cannot      satisfy   it    ‘by     mere

                                                                        PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                  52 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                               OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 59 of 65

                   1   speculation or conjecture.’” Italian Colors, 878 F.3d at 1176

                   2   (citations omitted).

                   3        The glyphosate warning requirement flunks each step of the

                   4   Central Hudson test.    The Attorney General has neither established

                   5   that the warning directly and materially advances a substantial

                   6   governmental interest, nor shown that the warning requirement is

                   7   sufficiently tailored to such an interest.

                   8                    a.    The Attorney General Fails To Show That the
                                              Warning Advances a Substantial Governmental
                   9
                                              Interest
              10            The Attorney General has no answer to the fundamental truth
              11       that California has no legitimate interest, much less a substantial
              12       one, in requiring Plaintiffs to convey an inaccurate and misleading
              13       message.    As this Court previously concluded, any message about
              14       glyphosate that complied with Proposition 65’s requirements would
              15       necessarily be inaccurate and misleading because a “reasonable
              16       consumer would not understand that a substance is ‘known to cause
              17       cancer’ where only one health organization had found that the
              18       substance   in   question   causes   cancer   and   virtually   all   other
              19       government agencies and health organizations . . . had found there
              20       was no evidence that it caused cancer.”       PI Order 14.    That finding
              21       is sufficient to resolve this case under any level of First
              22       Amendment scrutiny.     See Video Software Dealers, 556 F.3d at 967
              23       (state “has no legitimate reason to force retailers to affix false
              24       information on their products”); see also Nat’l Ass’n of Mfrs.,
              25       800 F.3d at 539 (Srinivisan, J., dissenting) (recognizing that not
              26       only would a misleading disclosure “not qualify for Zauderer’s
              27       relaxed standard,” but would “run into a more basic First Amendment
              28       problem still”).
                                                                  PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                            53 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                         OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 60 of 65

                   1           Even apart from its misleading nature, the glyphosate message

                   2   advances      no        substantial     governmental       interest.        The   Attorney

                   3   General argues (at 66 and 73) that the governmental interests

                   4   underlying the Proposition 65 warning requirement are satisfying

                   5   the desire of voters “to know if they would be exposed to chemicals

                   6   that IARC . . . had determined are likely carcinogenic,” and

                   7   “providing Californians with information they wanted to receive

                   8   about the products they purchase.”                   To the extent those interests

                   9   animate the statute, they are not substantial: mere consumer

              10       curiosity does not justify encroaching on the First Amendment

              11       rights of private parties. See Int’l Dairy Foods Ass’n v. Amestoy,

              12       92 F.3d 67, 74 (2d Cir. 1996) (holding that “consumer curiosity

              13       alone    is       not    a    strong   enough     state    interest    to    sustain   the

              14       compulsion of even an accurate, factual statement . . . in a

              15       commercial context”).

              16               To illustrate, if California voters passed an initiative

              17       compelling vaccine manufacturers to state that a “vaccine is known

              18       by   the      State          of   California    to      cause   autism”     whenever   an

              19       organization of anti-vaccination activists listed that vaccine as

              20       harmful——even if the organization’s listing was contradicted by

              21       the vast weight of scientific evidence——that requirement would not

              22       advance       a    substantial         interest    in     conveying    accurate    health

              23       information. It might serve an interest in conveying to California

              24       voters scientifically inaccurate information that they nonetheless

              25       wish to receive.                  But such a mere curiosity interest is not

              26       substantial——and              certainly    cannot       justify   compelling      private

              27       parties to utter false or misleading speech.

              28

                                                                             PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                       54 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                                    OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 61 of 65

                   1        California does of course have a substantial interest in

                   2   informing consumers about actual cancer risks.             See NIFLA, 138 S.

                   3   Ct. at 2376 (recognizing interest in speech that actually advances

                   4   health and safety).21        And that is the interest voters in fact

                   5   intended to advance through Proposition 65.             In enacting the law,

                   6   California voters relied on the ballot summary, which explained

                   7   that Proposition 65 would require “businesses to warn people before

                   8   knowingly and intentionally exposing them to chemicals that cause

                   9   cancer.”     Zuckerman Cross-MSJ Decl. Ex. WW (Dkt. No. 138-23)

              10       (Ballot Summary at 52 (emphasis added)); see also People v. Canty,

              11       32 Cal. 4th 1266, 1281 (2004) (recognizing that “analyses and

              12       arguments    contained      in   the    official    ballot    pamphlet”    are

              13       particularly probative of voters’ intent).              Notably, the ballot

              14       summary disclaimed any suggestion that the law served an interest

              15       merely in warning of substances that might cause cancer, instead

              16       assuring    voters   that    there     “are   certain   chemicals   that   are

              17       scientifically known[,] not merely suspected, but known[] to cause

              18       cancer,” and that Proposition 65 would “[w]arn us before we’re

              19       exposed to any of these dangerous chemicals.”                Zuckerman Cross-

              20       MSJ Decl. Ex. WW at 54 (Dkt. No. 138-23).          Similarly, the statutory

              21       text of Proposition 65 declared the right to “be informed about

              22       exposures to chemicals that cause cancer, birth defects, or other

              23       reproductive harm”——not the right to be informed each time a

              24       foreign agency believes that such harms may be present at some

              25       unrealistically high level, even if that belief contradicts the

              26
                       21 This case is thus         fundamentally unlike National Electrical
              27       Manufacturers Ass’n v.      Sorrell, 272 F.3d 104 (2d Cir. 2001), where
                       no one disputed that        the substance at issue——mercury——would in
              28       fact pose a health and       safety threat.
                                                                     PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                               55 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                            OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 62 of 65

                   1   weight of scientific evidence.             Safe Drinking Water and Toxic

                   2   Enforcement Act of 1986 § 1, Cal. Health & Safety Code §§ 25249.5-

                   3   25249.13 (emphasis added).

                   4           The question is thus whether “California has shown that

                   5   requiring a Proposition 65 warning” sufficiently serves “the law’s

                   6   stated    interest    in    informing    Californians   about   exposures    to

                   7   chemicals that cause cancer.”           Order Denying Mot. to Amend 8.      And

                   8   the Attorney General cannot and does not contend that a glyphosate

                   9   warning advances that interest.              The Attorney General may be

              10       correct (at 68) that California’s interest is not limited to

              11       situations where “there is 100% certainty and universal agreement

              12       that [a substance] causes cancer.”          But, again, that is irrelevant

              13       to this case.    There is a worldwide consensus that glyphosate does

              14       not cause cancer, despite the dissenting views of IARC.              See supra

              15       9-14.     Regardless of what the answer might be if there “[were]

              16       stronger evidence in support of the chemical’s carcinogenicity,”

              17       cf. Order Denying Mot. to Amend at 9 n.8, the Attorney General has

              18       failed to show that, under the facts as they actually exist,

              19       enforcing a Proposition 65 warning for glyphosate would directly

              20       and     materially    advance    California’s      interest     in   informing

              21       consumers about substances that cause cancer.

              22                        b.        The Attorney General Fails To Show that the
                                                  Warning Requirement Is Narrowly Tailored
              23

              24               The Attorney General maintains (at 74) that the warning

              25       requirement     is    narrowly     tailored     because    it    “allows    for

              26       flexibility such that a variety of warnings are available to

              27       businesses.”    This argument fails for the reasons explained above.

              28       Even taking into account the limited flexibility allowed by the

                                                                      PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                                56 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                             OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 63 of 65

                   1   statute and regulations, a Proposition 65-compliant glyphosate

                   2   warning would necessarily be inaccurate and misleading.

                   3         To the extent that California wishes to inform residents about

                   4   the outlier views of individual agencies, the Attorney General has

                   5   failed to show that the State could not accomplish that goal by

                   6   informing residents itself. See NIFLA, 138 S. Ct. at 2376 (holding

                   7   that disclosure law was not narrowly tailored where California

                   8   “identified no evidence” that it could not accomplish its stated

                   9   interest “itself with a public-information campaign”).             Indeed,

              10       “California could inform” its citizens about IARC’s conclusions

              11       “without   burdening   a   speaker   with   unwanted    speech,”   and   the

              12       Attorney General has provided no meaningful evidence “that an

              13       advertising campaign is not a sufficient alternative” to compelled

              14       speech.    Id. (quoting Riley, 487 U.S. at 800).             The Attorney

              15       General notes (at 74) that OEHHA already “provides information

              16       about glyphosate” on its own website and on the Proposition 65

              17       website.   But in NIFLA, too, California “argue[d] that it ha[d]

              18       already tried an advertising campaign”——yet the Supreme Court held

              19       that even a “tepid response” to that campaign “d[id] not prove

              20       that an advertising campaign is not a sufficient alternative.”

              21       Id.   Here, the Attorney General points to no evidence at all that

              22       its own speech is so inadequate that it is entitled to “co-opt

              23       [Plaintiffs] to deliver its message for it.”           Id.

              24

              25

              26

              27

              28

                                                                  PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                            57 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                         OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 64 of 65

                   1                                CONCLUSION
                   2        For the foregoing reasons, this Court should enter summary
                   3   judgment for Plaintiffs on Claim I (First Amendment) of their First
                   4   Amended Complaint and permanently enjoin the Attorney General and
                   5   those in privity with him from enforcing the Proposition 65 warning
                   6   requirement as to glyphosate.22      And the Court should deny the
                   7   Attorney General’s cross-motion for summary judgment.
                   8

                   9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27       22 The Attorney General does not dispute that if Plaintiffs are
                       correct on the merits, they have satisfied the remaining elements
              28       necessary for permanent equitable relief. See Pls.’ MSJ 54-61.
                                                                PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                          58 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                       OF PLAINTIFFS’ MOT. FOR S.J.
                   Case 2:17-cv-02401-WBS-EFB Document 144 Filed 02/12/20 Page 65 of 65

                   1   Dated:   February 12, 2020           Respectfully submitted,

                   2                                         /s/   Philip J. Perry
                   3
                        Catherine L. Hanaway (admitted       Philip J. Perry (CA Bar No.
                   4    pro hac vice)                        148696)
                        Matthew T. Schelp (admitted pro      Richard P. Bress (admitted pro
                   5    hac vice)                            hac vice)
                        Matthew P. Diehr (admitted pro       Andrew D. Prins (admitted pro
                   6    hac vice)                            hac vice)
                        Christopher C. Miles (CA Bar         Ryan S. Baasch (admitted pro
                   7    No. 268774)                          hac vice)
                        Natalie R. Holden (admitted pro      Nicholas L. Schlossman
                   8    hac vice)                            (admitted pro hac vice)

                   9    HUSCH BLACKWELL                      LATHAM & WATKINS LLP
                        The Plaza in Clayton                 555 Eleventh Street NW
              10        190 Carondelet Plaza Suite 600       Suite 1000
                        St Louis, Missouri 63105             Washington, DC 20004
              11        Tel. (314) 480-1903                  Tel: (202) 637-2200
                        catherine.hanaway@huschblackwel      philip.perry@lw.com
              12        l.com
                                                             Attorneys for Plaintiffs
              13        Attorneys for Plaintiffs             Monsanto Company and CropLife
                        National Association of Wheat        America
              14        Growers, National Corn Growers
                        Association, United States           Trenton H. Norris (CA Bar No.
              15        Durum Growers Association,           164781)
                        Monsanto Company, Missouri Farm      ARNOLD & PORTER KAYE SCHOLER
              16        Bureau, Iowa Soybean                 LLP
                        Association, South Dakota Agri-      Three Embarcadero Center
              17        Business Association, North          10th Floor
                        Dakota Grain Growers                 San Francisco, CA 94111
              18        Association, Missouri Chamber        Tel: (415) 471-3303
                        of Commerce and Industry,
              19        Agribusiness Association of          Attorney for Plaintiff
                        Iowa, and Associated Industries      Monsanto Company
              20        of Missouri
                                                             Eliot Belilos (admitted pro
              21        Ann M. Grottveit (CA Bar No.         hac vice)
                        256349)                              Gary Baise (admitted pro hac
              22        KAHN, SOARES & CONWAY, LLP           vice)
                        1415 L Street, Suite 400             OLSSON FRANK WEEDA TERMAN MATZ
              23        Sacramento, CA 95814                 PC
                        Tel: (916) 448-3826                  600 New Hampshire Ave NW # 500
              24        agrottveit@kscsacramento.com         Washington, DC 20037
                                                             Tel: (202) 789-1212
              25        Attorney for Plaintiff Western       ebelilos@ofwlaw.com
                        Plant Health Association
              26                                             Attorneys for Plaintiff
                                                             Agricultural Retailers
              27                                             Association

              28

                                                                PLAINTIFFS’ COMBINED OPP. TO DEF.’S
ATTORNEYS AT LAW
                                                          59 CROSS-MOT. FOR S.J. AND REPLY IN SUPP.
                                                                       OF PLAINTIFFS’ MOT. FOR S.J.
